Case 2:16-cv-00237-JAK-GJS Document 114-2 Filed 11/05/18 Page 1 of 54 Page ID
                                   #:667




                                                   Exhibit A Pt. 1
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 21 of
                                                                       of 54
                                                                          11 Page ID
                                         #:668



 1   YOLANDA HUANG, SBN 104543
     P.O. Box 5475
 2   Berkeley, CA 94705
     Tel: (510) 329-2140/ Fax: (510) 580-9410
 3
 4   DAN SIEGEL, SBN 56400
     ANNE WEILLS, SBN 139845
 5
     SIEGEL & YEE
 6   499 14th Street, Suite 300
     Oakland, CA 94612
 7
     Tel: (510) 839-1200/ Fax: (510) 444-6698
 8
     Attorneys for Plaintiffs
 9
     STEVEN ANGELL, et al. and on
10   Behalf of the proposed class
11
                                             UNITED STATES DISTRICT COURT
12
                                        NORTHERN DISTRICT OF CALIFORNIA
13
14
     STEVEN ANGELL, MILES AVERY,                                                 Case No. C13-0190 NC
15   MOLLY BATCHELDER, SRI LOUISE
16   AKA LOUISE COLES, CICILY COOPER,
     SHAREEF ELFIKI, THEODORE                                                    PLAINTIFFS’ NOTICE OF MOTION FOR
17   HEXTOR, and LINDSAY WEBER,                                                  FINAL APPROVAL OF CLASS ACTION
     individually and on behalf of others similarly                              SETTLEMENT
18
     situated,
19                                                                               Date: April 1, 2015
                                     Plaintiffs,                                 Time: 1 p.m.
20                        vs.                                                    Courtroom: A, 15th Floor
21   CITY OF OAKLAND, COUNTY OF
22   ALAMEDA, HOWARD JORDAN,
     JEFFREY ISRAEL, ERIC BRESHEARS,
23   RON YELDER, DARREN ALLISON,
24   STEVE TULL, EDWARD TRACEY,
     ANTHONY RACHAL, SEAN WHENT,
25   GREGORY J. AHERN, BRETT KETELES,
26   CARLA KENNEDY, DAVID BRADY,
     GREGORY L. MORGADO, KERRY
27   JACKSON, DOES 1-250,
28                                    Defendants.

     Angell, et al. v. City of Oakland, et al.                                                              Page 1 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 32 of
                                                                       of 54
                                                                          11 Page ID
                                         #:669


               NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
 1
     ACTION SETTLEMENT
 2
               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3             PLEASE TAKE NOTICE that, on April 1, 2015 at 1 p.m. or as soon thereafter as
 4   the matter may be heard before the Honorable Nathanael M. Cousins, plaintiffs by and through their
 5   attorneys, will respectfully move the Court for Final Approval of the negotiated Class action
 6   settlement. This motion is supported by the Declarations of Yolanda Huang and class plaintiffs.
 7   Dated: February 13, 2015                                        Respectfully submitted,

 8                                                                   YOLANDA HUANG
                                                                     DAN SIEGEL
 9
10
11                                                                   By: _______/s/__________________________
                                                                               YOLANDA HUANG
12                                                                             Attorneys for Plaintiffs
                                                                               Steven Angell, et al.
13
14
                                                         STATEMENT OF FACTS
15
16             The Court, on January 5, 2015, issued its Order Granting Plaintiffs’ Motion for Class
17   Certification and Joint Application for Preliminary Approval of Class Action Settlement.
18   Approval of the incentive awards to plaintiffs and the attorneys’ fees was reserved.
19             Prior to the Order of January 5, 2015, plaintiffs and class counsels established a
20   website and through the website, requested that potential class members update their mailing
21   addresses. Class counsel received approximately 130 emails and phone calls with updated

22   addresses for class members. Class Notices (a copy of which is attached as Exhibit A) were

23   printed and mailed first class via United States Postal Service on January 14, 2015 to 351

24   class members. This left two class members for whom there were no addresses. Every

25   envelope was labeled “J28 Class Action Notice” so that class members would not discard

26   these as junk mail. One of the two individuals without addresses was personally contacted

27   and informed of the class action settlement.

28


     Angell, et al. v. City of Oakland, et al.                                                            Page 2 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 43 of
                                                                       of 54
                                                                          11 Page ID
                                         #:670



 1             As of February 12, 2015, 33 notices were returned as undeliverable by the United
     States Postal Service (“USPS”). Of these 33, class counsels obtained phone numbers for 12,
 2
     and all 12 were called and informed of the class action lawsuit. Of the remaining 21, we
 3
     obtained correct addresses and remailed the class notice to the corrected address for 8. Of the
 4
     remaining 13, plaintiffs are in the process of searching for these 13 on social media, and
 5
     leaving messages.
 6
               As of February 12, 2015, 100 completed claim forms have been received. Of these
 7
     100, 92 have been verified as those of class members, and 8 claim forms are from individuals
 8
     whose names are not included in the arrest information. Those eight (8) individuals have
 9
     been contacted and requested to submit additional information or documentation to verify
10
     their membership in the class. One has responded with a copy of her arrest citation and her
11
     name was added to the class list. In addition to the 100 claim forms received, one class
12
     member has responded that he is not interested in the settlement and most likely will not
13
     submit a claim.
14
               In the interim, a Facebook page, and a class member list serve have been established.
15
     On February 11, 2015, a group email was sent to all class members for whom we have
16
     emails, reminding them of the filing deadlines, urging them to submit their paperwork and to
17
     tell friends of the negotiated class action settlement.
18
               Class counsels have received no exclusion forms, nor any criticism or complaints
19
     about any of the terms and conditions of the negotiated settlement. Feedback has been
20
     overwhelmingly positive except for some consternation over the protracted timeline for final
21
     approval and disbursement of checks.
22
               Class counsels have received on average 6-7 emails and phone contacts per day from
23
     class members with a variety of questions or updated information such as corrections to the
24
     spelling or order of their names. Each communication which is a question or request for
25
     information has received an individual response.
26
               Starting February 21, 2015, class plaintiffs and counsels will phone or direct contact
27
     all class members who have not submitted claim forms.
28


     Angell, et al. v. City of Oakland, et al.                                              Page 3 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 54 of
                                                                       of 54
                                                                          11 Page ID
                                         #:671



 1             Both named plaintiffs and class counsels have been committed and diligent and pro-
     active in the administration of the claims. Plaintiffs and class counsels have expended
 2
     significant time and focus to try and insure that every possible class member is notified of the
 3
     settlement, and that all who do not wish to opt out, actually submit a claim.
 4
               For these reasons, plaintiffs and class counsels request that the court approve the
 5
     negotiated incentive payments and the attorneys fees awards.
 6
 7
     Dated: February 13, 2015                                       YOLANDA HUANG, ESQ.
 8
 9
                                                                     By:         /s/ Yolanda Huang
10                                                                                YOLANDA HUANG, ESQ.
11                                                                                Attorneys for Plaintiffs
12
13   DATED: February 13, 2015                                        SIEGEL & YEE
14
15                                                                   By:         /s/    Dan Siegel
                                                                                  DAN SIEGEL, ESQ.
16                                                                                Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28


     Angell, et al. v. City of Oakland, et al.                                                               Page 4 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 65 of
                                                                       of 54
                                                                          11 Page ID
                                         #:672



 1                                         DECLARATION OF YOLANDA HUANG
          1. I , YOLANDA HUANG, declare.
 2
          2. Class notices were printed and mailed to 351 class members on January 14, 2015. A
 3
                     true and correct copy of the printed class notice is attached as Exhibit A. Each
 4
                     notice was sent in an envelope that was labeled “J28 Class Action Notice” so that
 5
                     recipients would realize this was not junk mail.
 6
          3. Of the 351 notices mailed, as of February 12, 2015, only 33 or less than 10% have
 7
                     been returned by the United States Post Office as undeliverable due to the wrong
 8
                     address. This small percentage of returns is due to the fact that prior to the mailing,
 9
                     class counsels expended significant effort in outreach to class members for updated
10
                     addresses. A total of 130 responses with updated addresses were received.
11
          4. Of the 33 returned notices, we have been successful in obtaining updated addresses for
12
                     8, and those notices were remailed. For 12 of the remaining 25, we located phone
13
                     numbers and either left voice mail messages, or communicated directly with the
14
                     class member to inform them of the class action settlement and directed them to the
15
                     website for the class notice and all applicable forms. For the remaining 13, we
16
                     have searched social media and contacted all those with a social media presence.
17
                     Of the two class members who were not mailed class notices because their
18
                     addresses was listed as “transient”, we have been successful in personally
19
                     contacting one of these individuals and informing her of the class action settlement,
20
                     and how to find the notice and forms. We are still attempting to locate the other
21
                     individual arrested without an address.
22
          5. As of February 12, 2015, we have received 100 claim forms. The claim forms were
23
                     mailed in, emailed in, transmitted via facsimile, or hand delivered. Of the 100
24
                     claim forms received, 92 have been verified as valid by comparison to both the
25
                     master list and to the name and date of birth on the Oakland Police’s Consolidated
26
                     Arrest Report. Eight of the 100 are in neither arrest data bank, and they have been
27
                     requested to provide additional documentation of their presence at the mass arrest
28


     Angell, et al. v. City of Oakland, et al.                                                  Page 5 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 76 of
                                                                       of 54
                                                                          11 Page ID
                                         #:673



 1                   of January 28 2012. One of the 8 has provided proof of arrest at the time and
                     place of this lawsuit, and she has been added to the class membership list.
 2
          6. I spend a minimum of half hour a day fielding questions and inquiries. While Claire
 3
                     Lacey, the paralegal responds to a majority of the communications, there are
 4
                     questions which are referred to this declarant. For example, a class member had
 5
                     lengthy questions regarding the circumstances under which the settlement as
 6
                     outlined in the class notice could change without notice to class members and the
 7
                     theoretical rights of class members if the terms of the settlement changed without
 8
                     notice to the class.
 9
          7. A small handful of class members have made between 3 and 5 phone calls apiece,
10
                     primarily inquiring when the checks would be available. While the initial calls
11
                     were fielded by Claire Lacey the paralegal, we have now developed a process that
12
                     if the class members concerns are not satisfied after two conversations with the
13
                     paralegal, additional calls are referred to class counsel for response. The majority
14
                     of these repeat calls were regarding their perception of unreasonable delay in
15
                     issuing checks or requests for expedited disbursement of the settlement award.
16
          8. This declarant has fielded a number of phone calls from class members who have had
17
                     a name change either due to marriage or transgender choices, with regard to the
18
                     type of paperwork required to confirm their new names.
19
          9. This declarant has fielded inquiries from three class members who are overseas with
20
                     questions regarding wiring or money transfers to overseas financial institutions or
21
                     to the custody and care of family in the United States.
22
          10. There have been questions regarding the exonerations and the difference between the
23
                     pregnancy tests some were required to take versus the DNA sampling.
24
          11. There have been daily communications with named plaintiffs such as discussions on
25
                     over the type of communications which would be permissible over social media,
26
                     inasmuch as there might be more than one individual with the same name
27
                     registered on social media; or whether certain social media posts would violate any
28
                     individuals’ right to privacy, or attorney client privilege.

     Angell, et al. v. City of Oakland, et al.                                                 Page 6 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 87 of
                                                                       of 54
                                                                          11 Page ID
                                         #:674



 1        12. In all the communications with class members, we have not received a single query or
                     complaint regarding the amount of the attorneys fees award, nor a single query or
 2
                     complaint regarding the incentive awards. All the responses to the settlement have
 3
                     been positive. Attached as Exhibit B is a true and correct copy of one email from a
 4
                     class member which expresses his positive sentiments regarding the class action
 5
                     settlement.
 6
          13. Class members have also provided positive feedback, that in the arrests some have
 7
                     experienced due to the protests sparked by the situation in Ferguson, OPD has in
 8
                     fact complied with the agreements to cite and release rather than to transport
 9
                     protesters to Santa Rita for formal booking and lengthy incarceration.
10
          14. The Court in its Order of January 5, 2015 had a question regarding the breakdown of
11
                     the services provided by a third party vendor who handled the claims
12
                     administration. The breakdown is as follows:
13
          Preparation of Mailing List (manual input of addresses from OPD & ACSO files), Design
14
          & Layout of Claims Notice, Printing of claims notice, Preparation mailing labels,
15
          Handling, Supplies: Envelopes & stamps                                        $5,500
16
           Responses to queries, estimated at 1 hr per day @ 70 days x $50/ hr = $3,500
17
           Investigation: Undeliverable class notices; locate correct addresses; contact unresponsive
18
          claimants                                                                     $7,500
19
          Processing & Verification of claim forms                                      $5,500
20
          Updating addresses from claim forms (manual input)                             $2,500
21
          Preparation of checks, handling & mailing                                      $1,250
22
           Supplies (envelopes, postage & checks) @$2.50 per check =                      $ 900
23
          15. The Court also queried the difference between the attorneys fees listed in this
24
                     declarant’s December 3, 2014 Declaration and the October 8, 2014 Declaration.
25
                     This is due to the fact that in preparation for the December 3, 2014 declaration, we
26
                     reviewed the original attorneys fees included in the October 8 2014, and realized
27
                     that due to a cut and paste error, there had been some double listings of time, so
28


     Angell, et al. v. City of Oakland, et al.                                                   Page 7 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                             77 Filed
                                                Filed 11/05/18
                                                      02/13/15 Page
                                                               Page 98 of
                                                                       of 54
                                                                          11 Page ID
                                         #:675



 1                   those overcharges were eliminated for the December 3, 2014 declaration. Class
                     counsels strove for an accurate tally of hours and time.
 2
          16. Anne Weills, while listed as an attorney in this case, did not participate in any
 3
                     substantial manner, so there no inclusion of her time.      The other members of the
 4
                     Law Offices of Siegel & Yee who did work on this case are the paralegal Claire
 5
                     Lacey and Neil Satterlund. Claire Lacey in particular contributed substantial time
 6
                     to this case .
 7
          17. Ms. Lacey is currently responsible for oversight on the social media outreach to class
 8
                     members, having set up the Facebook page and attending to the daily
 9
                     review/monitoring for class member comments and responses. She is also
10
                     responsible for the listserve for emails to entire class. In addition, numerous class
11
                     members have responded with multiple submissions of claim forms. Some emailed
12
                     them, and then followed with another copy via USPS, and then with phone calls to
13
                     ask if their submissions were received. Her hours to date, are not included in the
14
                     December, 2014 Declaration.
15
          18. The costs for the outside vendors were included to provide the court with a
16
                     comparison of the costs if outside vendors were used. The named plaintiffs and
17
                     this declarant, in discussion, have agreed that it is a priority to contact as many of
18
                     the class members as possible, and to use as broad an outreach to class members.
19
                     And toward this end, the class plaintiffs believed that having it done by class
20
                     counsel with the assistance of named plaintiffs would be a more effective method
21
                     of actually informing as many class members as possible.
22
          19. In the final tally, the amount of time expended by class counsels for the
23
                     administration of the claims will exceed the figures from outside vendors due to the
24
                     amount of time required to respond to the multitude of concerns and questions.
25
                     While the paralegals have been very deft in responding, there are still questions
26
                     that are referred to counsel due to the technical nature of the question. Therefore,
27
                     even if the entire administration had been handed to a vendor, many of the
28
                     questions raised by class members would still have to have been forwarded to class

     Angell, et al. v. City of Oakland, et al.                                                    Page 8 of 11
     Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               77 Filed
                                                   Filed11/05/18
                                                         02/13/15 Page
                                                                   Page10
                                                                        9 of
                                                                          of 11
                                                                             54 Page ID
                                           #:676



 1                    counsels for an appropriate response. I believe that the negotiated attorneys fees is
                      fair and reasonable, particularly given the successful level of outreach to class
 2
                      members, and the extensive amount of time devoted to the administration of the
 3
                      settlement thus far.
 4
 5
           I make this declaration under penalty of perjury under the laws of the State of California,
 6
           executed this 13th day in Berkeley, California.
 7
 8
 9
                                                                                  ___________/s/ Yolanda Huang_______
10                                                                                           YOLANDA HUANG
11
12
13
14                                          DECLARATION OF CLASS PLAINTIFFS
15
                We, the named plaintiffs of this matter declare:
16
           1. We request that the Court award the attorneys fees as negotiated. We believe that the
17
                attorneys fees as negotiated are reasonable, fair and appropriate. The class attorneys in
18
                this matter, Dan Siegel and Yolanda Huang, have expended considerable time, effort,
19
                and more importantly thought regarding this litigation. They have been readily
20
                accessible to us, and prompt and responsive in all matters. Furthermore, they have
21
                understood the concerns and issues of not just the legal issues, our concerns as
22
                plaintiffs but of the class, and many issues were resolved ahead of time because they
23
                anticipated problems and devised solutions rather than waited for problems to surface
24
                and then devise patches.
25
           2. One such issue is with updating addresses of class members. Rather than merely using
26
                the addresses on the arrest records, class counsels started social media outreach to
27
                class members in advance of the first mailing, so that we received a significant number
28
                of updated addresses. As a result, the number of returned class mailings due to

      Angell, et al. v. City of Oakland, et al.                                                                Page 9 of 11
      Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              77 Filed
                                                 Filed 11/05/18
                                                       02/13/15 Page
                                                                Page 11
                                                                     10 of
                                                                        of 54
                                                                           11 Page ID
                                          #:677



 1              insufficient addresses, or marked undeliverable, as less than 10% of the total mailings,
                is considerably lower than in other litigations or class actions where we were involved.
 2
                Some of us have direct knowledge of other class action mailings, because some of us
 3
                assisted in processing those mailings.
 4
           3. All of us participated in the very extensive and lengthy settlement negotiations, and
 5
                while the award itself is one part, and perhaps one of the most visible portions of the
 6
                settlement, equally important to us are the changes inn OPD’s arrest policies for mass
 7
                demonstrations and mass arrests. Many of us participated in the protests to the events
 8
                in Ferguson, and the significance of the changes in the PD arrest policies, which cited
 9
                and immediately released protesters, were apparent and greatly appreciated by us and
10
                those arrested. We believe that the efforts of our counsels contributed to that and is a
11
                factor which justifies the attorneys fees negotiated in the settlement.
12
           4. In discussing the settlement terms with class members, none of us have heard any
13
                direct negative feedback from folks we know are class members regarding the terms of
14
                the settlement. On the contrary, everyone has been very favorable and are pleased that
15
                this settlement was achieved. The only negative feedback that any of us know about,
16
                is a single blog piece which criticized the total settlement amount of this case and the
17
                total settlement amounts of all the other occupy class action settlements, including the
18
                one from Davis where protesters were pepper sprayed in the face, as inadequate for
19
                “cop torture”. However, none of us have heard directly any type of criticism from
20
                actual class members. Many class members thanked us for our hard work.
21
           5. We also ask that the Court approve the incentive awards. There were quite a few
22
                meetings before the litigation was filed to discuss the pros and cons of this litigation
23
                and the demands this would take. Quite a few attendees at these meetings bowed out
24
                of being plaintiffs because of the time commitment. All of us have expended
25
                considerable time and effort in this litigation. Before accepting the settlement, we had
26
                meetings apart from counsels to discuss the terms of the settlement, and the
27
                relationship of the settlement and impact of the settlement on the community and the
28
                class. The terms negotiated were considered and reviewed, and often done in

      Angell, et al. v. City of Oakland, et al.                                                 Page 10 of 11
      Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              77 Filed
                                                 Filed 11/05/18
                                                       02/13/15 Page
                                                                Page 12
                                                                     11 of
                                                                        of 54
                                                                           11 Page ID
                                          #:678



 1              consultation with class members who chose not to be plaintiffs. Therefore, we ask that
                you to confirm the incentive awards.
 2
 3
      We make this declaration under penalty of perjury, executed under the laws of the State of
 4
      California.
 5
      Dated: February 13, 2015                                                    ________/s/ Steven Angell________
 6
                                                                                               Steven Angell
 7
 8
                                                                                  __________/s/ Miles Avery________
 9                                                                                            Miles Avery
10
11                                                                                ________/s/ Molly Batchelder_______
                                                                                              Molly Batchelder
12
13
                                                                                  _________/s/ Louise Coles_________
14                                                                                            Louise Coles
15
16                                                                                ________/s/ Cicily Cooper_________
17                                                                                             Cicily Cooper

18
19                                                                                _______/s/ Shareef Elfiki________
                                                                                           Shareef Elfiki
20
21
                                                                                  ______/s/ Ted Hextor________
22                                                                                         Ted Hextor
23
24                                                                                ______/s/ Lindsey Weber________
                                                                                            Lindsey Weber
25
26
27
28


      Angell, et al. v. City of Oakland, et al.                                                                   Page 11 of 11
      Notice of Motion and Motion for Final Approval of Class Action Settlement
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page13
                                                                        1 of
                                                                          of 22
                                                                             54 Page ID
                                           #:679


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11
      STEVEN ANGELL, and others,                         Case No. 13-cv-00190 NC
12
                       Plaintiffs,                       ORDER GRANTING PLAINTIFFS’
13                                                       MOTION FOR CLASS
              v.                                         CERTIFICATION AND JOINT
14                                                       MOTION FOR PRELIMINARY
      CITY OF OAKLAND, and others,                       APPROVAL OF CLASS ACTION
15                                                       SETTLEMENT
                       Defendants.
16                                                       Re: Dkt. Nos. 62, 63, 70
17
18         This case arises out of the mass detention and arrest of individuals during an “Occupy
19    Oakland” march and protest on January 28, 2012. Before the Court are plaintiffs’
20    unopposed motion for class certification and the parties’ joint motion for preliminary
21    approval of class action settlement. Dkt. Nos. 62, 63. The Court previously denied the
22    motion for preliminary approval without prejudice due to several deficiencies in the
23    proposed settlement agreement and class notice. Dkt. No. 68. After the parties submitted a
24    revised settlement agreement and class notice, Dkt. Nos. 70-1 and 70-2, the Court held a
25    preliminary approval hearing on December 17, 2014. No objectors appeared.
26         Because the Court finds that the proposed class meets the requirements for
27 certification under Federal Rules of Civil Procedure 23(a) and 23(b)(3), the Court GRANTS
28 plaintiffs’ motion for class certification. Additionally, because the parties have made a
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page14
                                                                        2 of
                                                                          of 22
                                                                             54 Page ID
                                           #:680


1 sufficient showing for the purposes of preliminary approval, the Court GRANTS their joint
2 motion. However, because the revised proposed notice to the class continues to suffer from
3 several defects, plaintiffs must file a second revised class notice in accordance with this
4 order for the Court’s approval.
5                                          I. BACKGROUND
6 A.        Plaintiffs’ Allegations
7           The complaint alleges that, on January 28, 2012, class members and others
8     participated in an “Occupy Oakland” political protest demonstration in Oakland, California.
9     Dkt. No. 1 ¶ 64. In the late afternoon, a group of approximately 500 to 1000 individuals
10    marched from Frank Ogawa Plaza. Id. ¶ 65. As they were marching on Broadway, all class
11    members were corralled and trapped in front of the Oakland YMCA between 23rd and 24th
12    Streets by two lines of armed police and peace officers. Id. ¶ 66. The complaint alleges
13    that the class members were pushed, clubbed, and driven into a shrinking space by these
14    two advancing lines. Id. ¶ 67. The complaint further alleges that these tactics were
15    unjustified and created a melee, filling the crowd with confusion, panic, and fear, and
16    causing injuries. Id. There was no exit except into the YMCA, and some class members
17    entered there. Id. According to the complaint, no dispersal orders were given on Broadway
18    and no one gave orders or announcements telling the marchers where to go or what to do
19    until after the police announced that the marchers were under arrest. Id. ¶ 66. The
20    complaint further alleges that the entire group was placed, without probable cause, under
21    arrest, allegedly for failure to disperse although they were given no notice or opportunity to
22    disperse. Id. ¶ 68. After the announcement of the arrest, class members requested
23    permission to disperse, which was denied. Id. Those who attempted to disperse were met
24    with the use of force, causing injuries. Id.
25          The complaint further alleges that class members corralled at the detainment area,
26    without probable cause or lawful justification, were forced to stand or sit in the street for
27    hours. Id. ¶ 70. Class members were not allowed to use toilet facilities, so the only place to
28    relieve themselves was on the street or in their clothing. Id. Some class members were
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                    2
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page15
                                                                        3 of
                                                                          of 22
                                                                             54 Page ID
                                           #:681


1     placed on buses and held there for additional long periods without access to toilet facilities.
2     Id. As a result, class members suffered discomfort, embarrassment, and humiliation. Id.
3     Class members with medical needs were barred from taking their medications. Id.
4           According to the complaint, after detaining the class members on the street,
5     defendants tied each of the class members’ hands with plastic handcuffs behind their backs.
6     Id. ¶ 71. Class members were kept handcuffed for inordinate and unnecessarily long
7     periods of time, and handcuffs/ties were intentionally or heedlessly applied too tightly,
8     causing pain, extended discomfort, and injuries. Id. Defendants refused to loosen or
9     remove the handcuffs until the class members arrived at the jail, late that night or in the
10    early morning. Id.
11          The complaint alleges that rather than cite and release the class members, the decision
12    was made to arrest and transport them to an Alameda County jail. Id. ¶¶ 3, 69. The class
13    members were loaded onto buses and vans. Id. ¶ 72. The lengthy detention on the cold
14    street was followed with lengthy waits on the cold buses where the windows were open. Id.
15    All class members were transported to an Alameda County jail, and were imprisoned for 12
16    to 85 hours. Id. ¶ 3. Some class members were taken to Glenn Dyer Jail in Oakland, but
17    the majority was taken to Santa Rita Jail in Dublin. Id. ¶ 72. Class members were driven
18    on the freeway for 45 minutes to Santa Rita Jail, enduring wind and cold. Id.
19          The complaint further alleges that the decision to transport class members to an
20    Alameda County jail subjected class members to imprisonment for long periods in
21    overcrowded and inhumane conditions, including unheated or deliberately chilled cells,
22    with limited seating, no sleeping facilities, sometimes standing room only, no toilet
23    facilities, no feminine hygiene, and no food, water, or medical care. Id. ¶¶ 3, 69. Female
24    class members were embarrassed and humiliated by the forced urination and pregnancy
25    testing. Id. ¶ 73.
26          The complaint alleges that, at Santa Rita, class members were held in extremely over-
27    crowded cells and other spaces, which lacked cots or other sleeping surfaces. Id. ¶ 74.
28    Many cells were so over-crowded that there was not room for everyone to sit or lie down on
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                   3
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page16
                                                                        4 of
                                                                          of 22
                                                                             54 Page ID
                                           #:682


 1    the floor. Id. Phone calls were denied for long periods of time. Id. Class members were
 2    denied access to legal counsel. Id. Toilets and sanitary facilities were inadequate or non-
 3    existent. Id. Means for personal hygiene, particularly feminine hygiene were denied. Id.
 4    Despite the winter weather, cold air was continually being blown in and class members’
 5    extra clothes were taken away. Id. No one was provided with blankets or other means to
 6    stay warm. Id. Some were deprived of food and water for extended periods of time. Id.
 7    Class members with particular medical needs continued to be deprived of needed medical
 8    care, and medication. Id. The complaint further alleges that the class members were
 9    subjected to physical and mental abuse and other inhumane and unreasonable conditions of
10    confinement, which caused them to suffer pain, discomfort, distress, and injury. Id. All
11    class members at Santa Rita were held for excessive periods. Id. ¶ 76.
12         No class members were charged or prosecuted, but all now have arrest records and
13    will incur legal costs to attempt to have the arrests removed from their records. Id. ¶ 78.
14 B.      Procedural History
15         This case was filed on January 14, 2013, by eight plaintiffs—Steven Angell, Miles
16    Avery, Molly Batchelder, Sri Louise also known as Louise Coles, Cicily Cooper, Shareeff
17    Elfiki, Theodore Hexter, and Lindsay Weber. See Dkt. No. 1. The proposed class alleged
18    in the complaint consists of “persons who were herded, corralled and then arrested in the
19    mass arrest that occurred on the evening of January 28, 2012 on Broadway in Oakland,
20    between 23rd and 24th Street,” and who were “detained, arrested, imprisoned and never
21    charged with any crime.” Id. ¶ 57.
22         The complaint names as defendants the City of Oakland, the County of Alameda, and
23 individual defendants employed by the City and the County. See Dkt. No. 1. The
24 complaint alleges causes of action under 42 U.S.C. § 1983 for violations of the First,
25 Fourth, and Fourteenth Amendments, as well as state law rights against false arrest and
26 false imprisonment. Id. Plaintiffs, on behalf of themselves and the class, seek (1)
27 declaratory and injunctive relief to restrain defendants from continuing to violate plaintiffs’
28 federal and state constitutional and statutory rights, the protections for these rights in the
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                   4
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page17
                                                                        5 of
                                                                          of 22
                                                                             54 Page ID
                                           #:683


 1 Oakland Crowd Management/Crowd Control Policy, and from using false arrests, false
 2 imprisonment, unreasonable conditions of confinement, and other unlawful actions to
 3 disrupt, interfere with and deter future demonstrations and protest activities in the City of
 4 Oakland and Alameda County; (2) an injunction requiring the defendants to seal, return,
 5 and/or destroy any records of plaintiffs’ arrests; and (3) monetary damages for the injuries
 6 plaintiffs suffered when they were falsely detained, arrested and imprisoned. Id. ¶ 8.
 7         The parties engaged in discovery, which included exchanging written discovery,
 8 taking the depositions of the named plaintiffs and City and County personnel, and
 9 inspections of the Santa Rita and Glenn Dyer jail facilities. Dkt. No. 19 at 2. The parties
10 participated in settlement conferences with Magistrate Judge Laurel Beeler over several
11 months. Dkt. Nos. 36, 55. As a result, the parties were able to reach a settlement in
12 September 2014. Dkt. No. 60. Plaintiffs then filed a motion to certify the class, which
13 defendants do not oppose. Dkt. Nos. 62, 62-3. The parties also moved jointly for
14 preliminary approval of the settlement. Dkt. No. 63.
15         While this case was pending, the case of Spalding v. City of Oakland, No. 11-cv-
16 02867 TEH, resolved. The Spalding case was also a class action arising out of a mass arrest
17 involving the City of Oakland and the Alameda County Sheriff’s Office. Part of the
18 resolution of Spalding included injunctive relief regarding the application of cite/release and
19 booking procedures that will be applied in multiple simultaneous arrest situations. See
20 Spalding, No. 11-cv-02867 TEH, Dkt. No. 95-1 at 7-9. Plaintiffs assert that the injunctive
21 relief obtained in Spalding addresses and resolves the injunctive relief issues raised in
22 plaintiffs’ complaint in this case and that, as a result, they are no longer requesting
23 injunctive relief. Dkt. Nos. 62 at 22 n.2; 63 at 3.
24 C.      Jurisdiction
25         The Court has subject matter jurisdiction over this action under 42 U.S.C. § 1983.
26 See Dkt. No. 1 ¶ 9. The Court has supplemental jurisdiction over plaintiffs’ state law claims
27 under 28 U.S.C. § 1367. All parties consented to the jurisdiction of a United States
28 Magistrate Judge under 28 U.S.C. § 636(c). Dkt. No. 15 ¶ 13.
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                  5
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page18
                                                                        6 of
                                                                          of 22
                                                                             54 Page ID
                                           #:684


 1 D.      Overview of the Settlement Agreement
 2         1.     Class Definition
 3         The settlement agreement defines the class as “the approximately 360 people who
 4 were arrested in the mass arrest on Broadway between 23rd and 24th Streets in Oakland on
 5 January 28, 2012, and who were never charged with any crime related to this arrest.” Dkt.
 6 No. 70-1 at 6. The parties explained that 360 is the number of arrestees confirmed through
 7 discovery. Id. n.3.
 8         2.     Monetary Payment to the Class
 9         Under the settlement agreement, the City and the County will jointly pay the sum of
10 $1,360,000 within 15 days of the Court’s entry of final judgment. Dkt. No. 70-1 at 7.
11 Those class members who have submitted approved claims will receive an equal part of the
12 $1,360,000 payment after attorneys’ fees and costs and the class representatives’ awards
13 have been deducted from this amount. Id.
14         The settlement agreement further provides that, in the event that any check to a
15 claimant is undeliverable or is uncashed 180 days after it is placed in the mail, the funds
16 thus unclaimed will be turned over to Families With a Future, a project sponsored by Legal
17 Services for Prisoners with Children, a non-profit based in San Francisco. Dkt. No. 70-1 at
18 8.
19         3.     Non-Monetary Benefits of the Settlement
20         In addition to the monetary benefits, the settlement agreement includes a stipulation
21 for the sealing and destruction of all arrest records, police reports, investigative reports,
22 booking information, online data, or any other documentation or information pertaining to
23 the arrests of the plaintiffs and those class members who submit approved claims, in the
24 possession of the City and the County. Dkt. No. 70-1 at 8. The parties stipulate that the
25 relief will be the equivalent of a determination of factual innocence pursuant to California
26 Penal Code § 851.8. Id. The parties also request a Court order in the names of all of the
27 plaintiffs and those class members who submit approved claims, stating that that they are
28 factually innocent of the charges for which they were arrested and that they are thereby
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                   6
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page19
                                                                        7 of
                                                                          of 22
                                                                             54 Page ID
                                           #:685


 1 exonerated. Id.
 2         4.     Incentive Awards and Attorneys’ Fees and Costs
 3         Under the settlement agreement, the $1,360,000 payment includes all attorneys’ fees
 4 and costs, including the costs of administering the class settlement, and the class
 5 representatives’ awards approved by the Court. Dkt. No. 70-1 at 7. The settlement
 6 agreement provides that the eight class representatives will each receive $9,000, or such
 7 amount as the Court approves, and that class counsel will receive $350,000, or such sum as
 8 the Court approves, for attorneys’ fees and costs, including all costs associated with the
 9 administration of the settlement. Id.
10         5.     Release of Claims
11         The settlement agreement further provides that, upon the entry of final judgment by
12 the Court, “the Plaintiffs and Claimants shall be deemed to have, and shall have, fully,
13 finally, and forever waived, released, relinquished, discharged, and dismissed all claims
14 against the Defendants, their agents, and their employees arising from the events alleged in
15 Plaintiffs’ Complaint.” Dkt. No. 70-1 at 10. “Claimants” is defined in the settlement
16 agreement as those class members who actually file claims pursuant to the procedures set
17 forth in the Court’s preliminary approval order. Id. at 6. Additionally, the settlement
18 agreement provides that “the Plaintiffs and Class Members, except those who opt out of the
19 Settlement, shall be forever barred and enjoined from commencing, instituting, prosecuting
20 or continuing to prosecute any action or other proceeding in any court of law or equity,
21 arbitration tribunal, or administrative forum, asserting any claims against the Defendants,
22 their agents, and their employees arising from the events alleged in Plaintiffs’ Complaint.”
23 Id. at 10-11. The settlement agreement also includes a release by the defendants. Id. at 11.
24         The settlement agreement provides for a dismissal with prejudice of the individual
25 defendants after preliminary approval of the settlement and formal approval of the
26 settlement by the City and the County. Id. at 9-10.
27 //
28
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                 7
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page20
                                                                        8 of
                                                                          of 22
                                                                             54 Page ID
                                           #:686


 1         6.     Class Notice
 2         The settlement agreement further provides that, no later than 10 days after the
 3 preliminary approval of the settlement, plaintiffs will disseminate the notice of settlement
 4 (including the claim and exclusion forms) by mailing the notice to each class member’s last
 5 known mailing address, posting the notice on the class action website, and disseminating
 6 information regarding the settlement agreement on social media. Dkt. No. 70-1 at 10. The
 7 class members will then have 60 days to opt out, or file a claim form, or to object to the
 8 settlement agreement following the procedure set forth in the notice. Id. For all class
 9 members who fail to respond within 45 days of the mailing of the notice, plaintiffs will
10 make every effort to contact those class members through direct contact (such as phone,
11 email, Facebook, and Twitter). Id.
12                                         III. DISCUSSION
13 A.      Class Certification
14         Class certification requires that: (1) the class be so numerous that joinder of all
15 members individually is impracticable; (2) there are questions of law or fact common to the
16 class; (3) the claims or defenses of the class representative must be typical of the claims or
17 defenses of the class; and (4) the person representing the class must be able fairly and
18 adequately to protect the interests of all members of the class. Fed. R. Civ. P. 23(a); Staton
19 v. Boeing, 327 F.3d 938, 953 (9th Cir. 2003).
20         In addition to meeting the conditions imposed by Rule 23(a), the parties seeking class
21 certification must also show that the action is maintainable under Federal Rule of Civil
22 Procedure 23(b). Plaintiffs here are seeking certification under Rule 23(b)(3), and
23 alternatively under Rule 23(b)(2) and (1). Dkt. No. 62 at 23. Plaintiffs assert that the action
24 is maintainable under Rule 23(b)(3) which allows a class action to be certified if “the court
25 finds that the questions of law or fact common to class members predominate over any
26 questions affecting only individual members, and that a class action is superior to other
27 available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.
28 23(b); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998).
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                   8
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                   Filed11/05/18
                                                         01/05/15 Page
                                                                   Page21
                                                                        9 of
                                                                          of 22
                                                                             54 Page ID
                                           #:687


 1         The proposed settlement class here meets the requirements for certification under
 2 Rule 23(a). First, the 360 potential class members are sufficiently numerous that joinder of
 3 all members would be impracticable.
 4         Second, there are questions of fact and law common to all class members, the answers
 5 to which will drive the resolution of the litigation. See Wal-Mart Stores, Inc. v. Dukes, 131
 6 S. Ct. 2541, 2551 (2011). In a civil rights suit, “commonality is satisfied where the lawsuit
 7 challenges a system-wide practice or policy that affects all of the putative class members.”
 8 Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001), abrogated on other grounds by
 9 Johnson v. Cal., 543 U.S. 499 (2005). “In such circumstance, individual factual differences
10 among the individual litigants or groups of litigants will not preclude a finding of
11 commonality.” Id.
12         Here, plaintiffs claim that defendants declared an unlawful assembly and corralled
13 and arrested the entire march without notice or opportunity to disperse, and that there were
14 no individual determinations of probable cause for arrest. Dkt. No. 62 at 19. Instead,
15 plaintiffs contend that defendants created the class when they made the decision to treat the
16 entire crowd as one, encircled it and arrested every person contained within the police lines.
17 Id. Once defendants made this decision, the class members were all treated identically in
18 that they were arrested and incarcerated in an Alameda County jail where they endured
19 similar conditions, with variations in the length of time in incarceration. Id.; see also Dkt.
20 No. 62-1. In challenging defendants’ policies and practices regarding mass arrests without
21 probable cause and incarceration of individuals, plaintiffs raise common questions of law
22 and fact, such as (1) whether defendants made a lawful determination that the march was an
23 unlawful assembly; (2) whether defendants’ decision not to give warnings or an opportunity
24 to disperse before arresting the entire crowd violated the plaintiffs’ and the class members’
25 constitutional rights; (3) whether the length and conditions of incarceration violated the
26 plaintiffs’ and the class members’ constitutional rights and California Penal Code § 853.6;
27 and (4) whether the arrests and detentions violated the Oakland Police Crowd Control
28 Policy adopted as part of the settlement agreement in Coles, et al. v. City of Oakland and
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                  9
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 22
                                                                     10 of
                                                                        of 54
                                                                           22 Page ID
                                          #:688


 1 Local 10, International Longshore and Warehouse Union, et al. v. City of Oakland, Nos.
 2 03-cv-02961 TEH and 03-cv-02962 TEH. Dkt. No. 62 at 17-21. See Spalding v. City of
 3 Oakland, No. 11-cv-2867 TEH, 2012 WL 994644, at *2-3 (N.D. Cal. Mar. 23, 2012)
 4 (granting class certification in similar action arising out of mass arrest and incarceration).
 5         Third, the class representatives’ claims are typical of those of the class. For purposes
 6 of the typicality inquiry, the named plaintiffs’ injuries need not be identical with those of
 7 the other class members, “only that the unnamed class members have injuries similar to
 8 those of the named plaintiffs and that the injuries result from the same, injurious course of
 9 conduct.” Armstrong, 275 F.3d at 869. Here, this requirement is met as all of the class
10 members were arrested in a single, coordinated mass arrest at a single location, incarcerated
11 overnight and longer, and subjected to similar conditions of custody. See Dkt. Nos. 62 at
12 21-22; 62-1.
13         Fourth, there appear to be no conflicts of interest between the class representatives
14 and the class members. Plaintiffs assert that both the class representatives and the class
15 members have a common interest in ensuring that they would not be subject to mass arrests
16 without individual determinations of probable cause, a common interest in ensuring that
17 they would be cited and released rather than transported and held for overly lengthy periods
18 of time in abject conditions. Dkt. No. 62 at 22. Plaintiffs further assert that each named
19 plaintiff is willing to perform the duties of a class representative, and to pursue this lawsuit
20 vigorously on behalf of the class, and there is no basis on which to argue that their interests
21 are antagonistic to those of the class. Id. at 22-23. There is no suggestion of collusion
22 between the named plaintiffs and any of the defendants. Id. There are also no perceived
23 conflicts with class counsel. The Court finds that the named plaintiffs and their counsel will
24 fairly and adequately protect the interests of the class.
25         Further, the proposed class meets the requirements of Rule 23(b). Plaintiffs claim
26 that defendants treated the class members as a class, as defendants encircled, arrested, and
27 imprisoned all of the class members in the same way, en masse, without making any
28 individual determinations of probable cause. Dkt. No. 62 at 24. Whether this conduct
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                  10
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 23
                                                                     11 of
                                                                        of 54
                                                                           22 Page ID
                                          #:689


 1 violated the class members’ legal rights is a common question of law and fact. The legality
 2 of defendants’ alleged failure to give the class members notice or opportunity to disperse,
 3 the mass arrest, the incarceration of the entire class in jail overnight, and the failure to
 4 provide the class members with basic sleeping accommodations are subject to common
 5 resolution. Id. Additionally, class counsel assert that the class members’ damages are
 6 generally uniform and that there were few physical injuries and low medical bills. See id. at
 7 26. The common legal and fact questions represent a significant aspect of the case, and do
 8 not appear to be outweighed by any questions affecting only individual members. See
 9 Hanlon, 150 F.3d at 1022 (“When common questions present a significant aspect of the
10 case and they can be resolved for all members of the class in a single adjudication, there is
11 clear justification for handling the dispute on a representative rather than on an individual
12 basis.” (quoting 7A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal
13 Practice & Procedure § 1778 (2d ed. 1986)).
14         Additionally, considerations of judicial economy favor litigating this case as a class
15 action. As this case involves multiple claims for relatively small sums, a class action is
16 superior to an alternative method for adjudicating the parties’ claims. See
17 Culinary/Bartender Trust Fund v. Las Vegas Sands, Inc., 244 F.3d 1154, 1163 (9th Cir.
18 2001) (“[I]f plaintiffs cannot proceed as a class, some-perhaps most-will be unable to
19 proceed as individuals because of the disparity between their litigation costs and what they
20 hope to recover.”). According to the record provided, no potential class member has
21 expressed a desire to proceed independently and no unusual obstacles have appeared that
22 would make managing the class particularly difficult.
23         The Court finds that this action is maintainable under Federal Rule of Civil Procedure
24 23(a) and (b)(3), and therefore, certifies the following class: the approximately 360 people
25 who were arrested in the mass arrest on Broadway between 23rd and 24th Streets in
26 Oakland on January 28, 2012, and who were never charged with any crime related to this
27 arrest. The Court further approves the named plaintiffs as class representatives, and
28 approves Yolanda Huang and Dan Siegel as class counsel.
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                  11
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 24
                                                                     12 of
                                                                        of 54
                                                                           22 Page ID
                                          #:690


 1 B.      Preliminary Approval of the Settlement
 2         Federal Rule of Civil Procedure 23(e) requires judicial approval of any settlement by
 3 a certified class. Although there is a “strong judicial policy that favors settlements,
 4 particularly where complex class action litigation is concerned,” Linney v. Cellular Alaska
 5 P’ship, 151 F.3d 1234, 1238 (9th Cir. 1998), “[t]he purpose of Rule 23(e) is to protect the
 6 unnamed members of the class from unjust or unfair settlements affecting their rights,” In re
 7 Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, a settlement
 8 should only be approved if it is “fundamentally fair, adequate, and reasonable.” Torrisi v.
 9 Tucson Elec. Power Co., 8 F.3d 1370, 1375 (9th Cir. 1993) (internal quotation marks
10 omitted). In determining whether the proposed settlement meets this standard, the Court
11 does not have the ability “to delete, modify, or substitute certain provisions . . . . The
12 settlement must stand or fall in its entirety.” Id. Due to the dangers of collusion between
13 class counsel and the defendant, as well as the need for additional protections when the
14 settlement is not negotiated by a court designated class representative, settlement approval
15 that takes place prior to formal class certification requires a higher standard of fairness.
16 Hanlon, 150 F.3d at 1026.
17         “The Court may grant preliminary approval of a settlement and direct notice to the
18 class if the settlement: (1) appears to be the product of serious, informed, non-collusive
19 negotiations; (2) has no obvious deficiencies; (3) does not improperly grant preferential
20 treatment to class representatives or segments of the class; and (4) falls within the range of
21 possible approval.” Harris v. Vector Mktg. Corp., No. 08-cv-05198 EMC, 2011 WL
22 1627973, at *7 (N.D. Cal. Apr. 29, 2011); In re Tableware Antitrust Litig., 484 F. Supp. 2d
23 1078, 1079 (N.D. Cal. 2007). The Court reviews the preliminary approval factors in turn.
24         1.     The Settlement Process
25         The Court first considers the means by which the parties reached their settlement.
26 Between January 2014 and the present, the parties have participated in four all day and two
27 part-day settlement conferences, and a number of telephonic conferences, with Magistrate
28 Judge Laurel Beeler. Dkt. No. 63 at 4-5. In addition, there have been numerous
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                  12
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 25
                                                                     13 of
                                                                        of 54
                                                                           22 Page ID
                                          #:691


 1 communications between the parties. Id. The Oakland City Council and the Alameda
 2 County Board of Supervisors have also had several reviews of the settlement before final
 3 approval in separate closed-session meetings. Dkt. No. 63 at 8. Class representatives were
 4 involved in all of the in-court settlement conferences. Id. The settlement thus appears to be
 5 the product of serious, informed, non-collusive negotiations. Accordingly, the process by
 6 which the parties reached their settlement weighs in favor of preliminary approval.
 7         2.     The Presence of Obvious Deficiencies
 8         The Court must next analyze whether there are obvious deficiencies in the settlement
 9 agreement. The Court previously denied preliminary approval of the original settlement
10 agreement because of several deficiencies. Dkt. No. 68. The revised settlement agreement,
11 Dkt. No. 70-1, has cured those deficiencies.
12         First, the original settlement agreement contained an error in the definition of the
13 class, which has been corrected.
14         Second, the scope of the release in the original settlement agreement was
15 impermissibly broad as it did not specify who is being released. While the scope of the
16 release in the revised settlement agreement is still broad, it is acceptable because the claims
17 released are limited to those “against the Defendants, their agents, and their employees
18 arising from the events alleged in Plaintiffs’ Complaint.” Dkt. No. 70-1 at 10-11; see Hesse
19 v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (“A settlement agreement may preclude a
20 party from bringing a related claim in the future even though the claim was not presented
21 and might not have been presentable in the class action, but only where the released claim is
22 based on the identical factual predicate as that underlying the claims in the settled class
23 action.”) (internal quotation marks and citations omitted). Additionally, the release has
24 been revised so that it does not include claims by class members who have opted out.
25         Third, the original settlement agreement did not provide for a cy pres recipient or
26 specify what would happen with the funds if a check is undeliverable or remains uncashed.
27 The revised settlement agreement names as a cy pres recipient Families With a Future, a
28 project sponsored by Legal Services for Prisoners with Children, a non-profit based in San
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                 13
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 26
                                                                     14 of
                                                                        of 54
                                                                           22 Page ID
                                          #:692


 1 Francisco. Dkt. No. 70-1 at 8. The designated cy pres recipient appears to meet the
 2 requirements for approval set forth in Dennis v. Kellogg Co., 697 F.3d 858, 865 (9th Cir.
 3 2012) (holding that there must be “a driving nexus between the plaintiff class and the cy
 4 pres beneficiaries” and that the cy pres award must be “guided by (1) the objectives of the
 5 underlying statute(s) and (2) the interests of the silent class members, . . . , and must not
 6 benefit a group too remote from the plaintiff class”). At the preliminary approval hearing,
 7 class counsel explained that the major injuries in this case were the arrest and the
 8 incarceration, which affected the families of the class members. Counsel further explained
 9 that Families With a Future was chosen as a cy pres recipient because it is dedicated to
10 helping incarcerated people integrate in the society, and that while it is based in San
11 Francisco, its geographic focus is Northern California, and the Bay Area in particular.
12         Fourth, the original settlement agreement provided that class counsel “shall” receive
13 $350,000 for attorneys’ fees and costs and that the class representatives “shall” each
14 receive $9,000. The revised settlement agreement clarifies that these amounts are subject
15 to Court approval and that the Court may award a different amount than requested. Dkt.
16 No. 70-1 at 7.
17         While the Court is not approving the amount of the requested attorneys’ fees and
18 costs at this stage, the Court also notes that the supplemental declaration of Yolanda Huang
19 shows different numbers for the hours spent on the case for herself, Dan Siegel, and Claire
20 Lacey, compared to the amounts in her first declaration submitted in support of preliminary
21 approval (compare Dkt. No. 70 at 5 with Dkt. No. 63-1 at 2). The supplemental declaration
22 also has different amounts for the costs (actual and estimated) compared to the first
23 declaration. Id. As part of plaintiffs’ motion for final approval, Yolanda Huang must
24 provide an explanation for these discrepancies, and submit either her time records for her
25 work on this case or a reasonably detailed breakdown of how many hours she spent on the
26 different categories of activities. Additionally, Yolanda Huang must provide a breakdown
27 by category of the estimated costs of settlement administration to allow the Court to better
28 assess their reasonableness. Finally, Dan Siegel’s declaration, Dkt. No. 69 ¶ 23, states that
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                 14
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 27
                                                                     15 of
                                                                        of 54
                                                                           22 Page ID
                                          #:693


 1 two other attorneys devoted “significant time” to the case. One of the attorneys, Anne
 2 Weills, is not included in the chart summarizing the total attorney hours, see Dkt. No. 70 at
 3 5. Additionally, no information is provided on these two attorneys’ experience or how they
 4 spent the time billed on this case. The motion for final approval must address these issues.
 5         Accordingly, the lack of obvious deficiencies in the revised settlement agreement
 6 weighs in favor of granting preliminary approval.
 7         3.     Preferential Treatment
 8         The third factor the Court considers is whether the settlement agreement provides
 9 preferential treatment to any class member. Under the settlement, the monetary recovery
10 will be distributed to class members who have submitted approved claims pro rata after
11 deduction of the attorneys’ fees and costs and the class representatives’ awards. Dkt. No.
12 70-1 at 7. Class counsel explained that the decision to apply a pro rata allocation was made
13 unanimously by the named plaintiffs, and was the result of extensive discussion among
14 plaintiffs in consultation with a number of class members. Dkt. No. 70 ¶ 10. Class counsel
15 asserts that, after evaluating the injuries received through this incident, plaintiffs
16 unanimously agreed that the overriding harm was the corralling, arrest, and incarceration.
17 Id. Plaintiffs determined that while class members experienced a different length of time of
18 incarceration, the amount of time was a secondary harm because everyone was held in
19 similar conditions, namely overcrowded, filthy, cold, no access to phones, terrible food,
20 lack of feminine hygiene supplies, and without space to sit or lie down. Id. Class counsel
21 further explained that there were few physical injuries. Dkt. No. 62 at 26. Accordingly, the
22 proposed distribution of the settlement funds does not appear to grant undue preferential
23 treatment to any class members.
24         While the settlement agreement authorizes an incentive award to each of the eight
25 class representatives of $9,000, this incentive award, should the Court finally approve it,
26 does not render the settlement unfair, as “the Ninth Circuit has recognized that service
27 awards to named plaintiffs in a class action are permissible and do not render a settlement
28 unfair or unreasonable.” Harris, 2011 WL 1627973, at *9 (citing Staton, 327 F.3d at 977).
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                  15
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 28
                                                                     16 of
                                                                        of 54
                                                                           22 Page ID
                                          #:694


 1 Additionally, while the Court is not approving the amount of the incentive award at this
 2 stage, the Court notes that the proposed incentive awards here are on the high end but not
 3 outside the range of reasonableness. See Spalding, No. 11-cv-02867 TEH, Dkt. Nos. 95-1,
 4 99 (approving $9,000 incentive award); Covillo v. Specialtys Cafe, No. 11-cv-00594 DMR,
 5 2014 WL 954516, at *8 (N.D. Cal. Mar. 6, 2014) (approving $8,000 incentive award);
 6 Barel v. Bank of Am., 255 F.R.D. 393, 402 (E.D. Pa. 2009) (approving $10,000 incentive
 7 award). Class counsel asserts that the class representatives each had to give a full
 8 deposition, spent several long days in court during settlement conferences, and were in
 9 close touch with class members and class counsel throughout the nearly two and a half year
10 process since the mass arrest. Dkt. No. 63 at 8. These assertions must be supported by a
11 competent declaration at the final approval stage.
12         The Court finds no indication of unfair treatment to certain members of the class, and
13 therefore this factor supports preliminary approval.
14         4.     Whether the Settlement Falls Within the Range of Possible Approval
15         Finally, the Court must determine whether the proposed settlement falls within the
16 range of possible approval. “To evaluate the range of possible approval criterion, which
17 focuses on substantive fairness and adequacy, courts primarily consider plaintiff’s expected
18 recovery balanced against the value of the settlement offer.” Harris, 2011 WL 1627973, at
19 *9 (quoting Vasquez v. Coast Valley Roofing, Inc., 670 F. Supp. 2d 1114, 1125 (E.D. Cal.
20 2009)). To determine whether an agreement is fundamentally fair, adequate, and
21 reasonable, the Court may preview the factors that ultimately inform final approval: “[1] the
22 strength of plaintiff’s case; [2] the risk, expense, complexity, and likely duration of further
23 litigation; [3] the risk of maintaining class action status throughout the trial; [4] the amount
24 offered in settlement; [5] the extent of discovery completed, and the stage of the
25 proceedings; [6] the experience and views of counsel; [7] the presence of a governmental
26 participant; and [8] the reaction of the class members to the proposed settlement.” Id. at *9
27 (citing Churchill Village v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)). As part of this
28 assessment, the Court must “compare the value of the settlement against the expected
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                  16
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 29
                                                                     17 of
                                                                        of 54
                                                                           22 Page ID
                                          #:695


 1 recovery at trial” by estimating “the maximum amount of damages recoverable in a
 2 successful litigation and compare that with the settlement amount.” Id. at *11 (internal
 3 quotation marks omitted). The Court will address first the value of the settlement.
 4                a.     The Value of the Settlement Supports Preliminary Approval.
 5         Under the proposed settlement, class members who submit approved claims will
 6 receive an estimated payment of approximately $2,600. Dkt. No. 63 at 7. Class counsel
 7 notes that plaintiffs have not claimed special damages, such as wage loss or medical bills.
 8 Id. Class counsel calculated that the class was incarcerated as a whole for a total of
 9 approximately 13,500 hours. Class counsel asserts that, using a possible damages rate of
10 $250 an hour based on a comparison with other cases, the class could see a potential
11 recovery of $3.375 million if the case proceeded to trial. Based on these estimates, the
12 recovery per class member under the settlement is approximately 28% of the estimated
13 maximum recovery. Dkt. No. 70 ¶ 11. The settlement appears to provide for a fair amount
14 of monetary recovery. See Spalding, No. 11-cv-02867 TEH , Dkt. Nos. 99, 95-1, 97
15 (granting final approval of settlement including total monetary settlement of $1,025,000 for
16 145-149 potential class members).
17         In addition to the monetary benefits, the settlement provides for those class members
18 who submit approved claims that their arrest records will be sealed and destroyed and that
19 they will be provided with a stipulated finding of factual innocence, to eliminate any
20 possible adverse effect of the arrest on employment or licensing. Dkt. No. 63 at 7.
21         The Court finds that the proposed settlement confers substantial benefit on the class
22 and that this factor supports preliminary approval.
23                b.     The Remaining Factors Weigh in Favor of Preliminary Approval.
24         Turning to the other factors informing settlement approval, such as the strength of
25 plaintiffs’ case, the extent of discovery completed at this stage of the proceedings, the risk
26 of maintaining class action status, and the risk, expense, and likely duration of the litigation,
27 the Court finds that all weigh in favor of preliminary approval of the proposed settlement
28 agreement.
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                 17
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 30
                                                                     18 of
                                                                        of 54
                                                                           22 Page ID
                                          #:696


 1         Plaintiffs assert that it is not certain that they would prevail at trial in light of
 2 defendants’ defenses concerning probable cause for plaintiffs’ arrests and their processing
 3 at Santa Rita. Dkt. No. 70 ¶ 11. Plaintiffs further assert that there is a substantial issue
 4 regarding whether the City defendants gave adequate notice to the class members regarding
 5 whether their assembly was unlawful before arresting them. Id. The City defendants have
 6 asserted that the professed purpose of the day’s event was to illegally occupy a building and
 7 confront the police, and that the crowd’s failure to disperse from near 19th
 8 Avenue/Telegraph (Rashida Muhammad St.) justified the mass arrest. Dkt. No. 62 at 9.
 9 Additionally, there is a substantial issue here about whether the delay by the County in
10 releasing the class members constitutes a constitutional violation. Dkt. No. 70 ¶ 11.
11 Further litigation would involve considerable costs and a significant investment of time by
12 plaintiffs, defendants, and their respective counsel, and would burden the resources of the
13 Court. Dkt. No. 63 at 7. Plaintiffs and their counsel believe that the proposed settlement
14 confers substantial benefits on the class and the general public, and that it is fair and
15 reasonable and in the best interests of the class. Id. at 5. According to class counsel, the
16 overwhelming response by the class members has been positive and no objections are
17 anticipated. Dkt. No. 63-1 ¶ 9.
18         Because the balance of the factors considered by the Court weighs in favor of
19 preliminary approval, the motion for preliminary approval of the settlement is granted.
20 C.      Class Notice
21         1.     Method of Providing Notice
22         The settlement agreement provides for mailing the notice to each class member’s last
23 known mailing address, posting the notice on the class action website, and disseminating
24 information regarding the settlement agreement on social media. Dkt. No. 70-1 at 10.
25 Class counsel assert that numerous class members have stayed in regular communication
26 with class counsel since the date of the arrests and during the pendency of this litigation.
27 Dkt. No. 63-1 ¶¶ 6-7. In addition, the class representatives have remained active and
28 involved in community activities and maintained regular contact with many of the class
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                    18
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 31
                                                                     19 of
                                                                        of 54
                                                                           22 Page ID
                                          #:697


 1 members who are aware that a settlement is pending. Id. ¶¶ 7, 9.
 2         Class counsel and plaintiffs further assert that they have compiled a comprehensive
 3 and updated contact list for class members, many of whom have provided phone numbers
 4 and email addresses. Dkt. No. 63-1 ¶ 8. According to class counsel, many social media
 5 platforms are in place to disseminate the notice and information about this litigation. Id.
 6 Class counsel also informed the Court that the class action website has been made live, and
 7 that the website requests that potential class members email class counsel with their names,
 8 current mailing addresses, email addresses, and phone numbers. Dkt. No. 70 ¶ 6. At the
 9 hearing, class counsel stated that she had mailing addresses for everyone and had received
10 updated addresses from approximately 130 class members.
11         The Court approves the method of notice provided in the settlement agreement, and in
12 addition, the Court orders that the notice be disseminated by email, to the extent email
13 addresses are available to class counsel. The Court finds that the method of notice so
14 ordered provides the best notice that is practicable under the circumstances. See Fed. R.
15 Civ. P. 23(c)(2)(B).
16         2.      Contents of the Notice
17         As to the contents of the notice to the class, Rule 23 of the Federal Rules of Civil
18 Procedure requires that “[t]he notice must clearly and concisely state in plain, easily
19 understood language: (i) the nature of the action; (ii) the definition of the class certified; (iii)
20 the class claims, issues, or defenses; (iv) that a class member may enter an appearance
21 through an attorney if the member so desires; (v) that the court will exclude from the class
22 any member who requests exclusion; (vi) the time and manner for requesting exclusion; and
23 (vii) the binding effect of a class judgment on members under Rule 23(c)(3).” Fed. R. Civ.
24 P. 23(c)(2)(B).
25         Here, the proposed class notice, Dkt. No. 70-2, describes the nature of the action, the
26 definition of the class, and the class-wide claims. The proposed notice further explains that
27 class members may appear through an attorney and that the Court will exclude those
28 members requesting exclusion. The notice also specifies the time requirements and manner
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                   19
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 32
                                                                     20 of
                                                                        of 54
                                                                           22 Page ID
                                          #:698


 1 of requesting exclusion, as well as the binding effect of a class-wide judgment. In addition,
 2 the notice explains that class members may object, indicates the time and place of the final
 3 approval hearing, provides information regarding the attorneys’ fees and class
 4 representatives’ incentive awards, and indicates that additional information regarding the
 5 settlement is available through class counsel, whose contact information is provided in the
 6 notice. The notice also explains how the settlement fund will be allocated, and points to the
 7 website that contains additional information about this case and the settlement.
 8         However, the proposed notice contains the following deficiencies:
 9         1.     The proposed class notice contains references to page numbers but there are no
10 page numbers on the document filed with the Court, Dkt. No. 70-2.
11         2.     Option 5 “Object to the Settlement” under “YOUR CHOICES,” must be
12 capitalized to be consistent with the other options. Dkt. No. 70-2 at 2.
13         3.     The definition of the class in the proposed notice must be consistent with the
14 definition of the class certified by the Court. For example, sections 7 and 9 of the proposed
15 notice under “WHO IS IN THE SETTLEMENT?,” fail to refer to the precise location of the
16 arrest as defined in the class definition, i.e., “on Broadway between 23rd and 24th Streets in
17 Oakland.” Dkt. No. 70-2 at 7.
18         4.     Section 10 of the proposed notice, under “THE SETTLEMENT BENEFITS –
19 WHAT YOU GET,” states that the class representatives and class counsel “will” receive
20 certain amounts from the total settlement. Dkt. No. 70-2 at 7. This section must be revised
21 to clarify that these are proposed amounts subject to the approval of the Court.
22 Additionally, the same section must be revised to add the following (addition noted in
23 italics): “The exact amount of money you will receive depends on the number of timely
24 valid claims received and the amounts approved by Court for attorneys’ fees and costs and
25 class representatives’ incentive awards.” Id.
26         5.     Section 13 of the proposed notice, under “WHAT ARE YOUR OPTIONS?,”
27 must explicitly inform the class members of the scope of the class release as provided in the
28
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                 20
      AND PRELIMINARY APPROVAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                    Document
                                          114-2
                                              72 Filed
                                                 Filed 11/05/18
                                                       01/05/15 Page
                                                                Page 33
                                                                     21 of
                                                                        of 54
                                                                           22 Page ID
                                          #:699


 1 settlement agreement, rather than merely refer to the settlement agreement. Dkt. No. 70-2
 2 at 9.
 3          6.    The proposed notice is confusing as to what is required to object to the
 4 settlement. Option 5 “Object to the Settlement” under “YOUR CHOICES,” states that a
 5 class member may “either” write “or” speak to the Court. Dkt. No. 70-2 at 2. By contrast,
 6 section 17 states “To object, you must send a letter . . . .” Id. at 10. Additionally, section 18
 7 states that a class member “may” ask the Court by letter for permission to speak at the final
 8 approval hearing but does not make clear whether such letter is required in order for a class
 9 member to speak at the hearing. Id. at 11. Section 18 of the proposed notice also
10 erroneously cross-references section 14 instead of section 17. The notice must be revised to
11 clarify the class members’ options and what is required to object.
12          7.    Sections 15 and 16 of the proposed notice, under “WHAT ARE YOUR
13 OPTIONS?,” erroneously refer to “Exclusion Claim Form.” Dkt. No. 70-2 at 9-10. These
14 sections must be revised to clarify that there are two separate forms—an “Exclusion Form”
15 and a “Claim Form.”
16          8.    The Exclusion Form erroneously directs class members to mail it to the Court
17 instead of class counsel (compare to section 15 of the proposed class notice). Dkt. No. 70-2
18 at 12.
19          9.    The proposed notice misspells the undersigned Magistrate Judge’s name. Dkt.
20 No. 70-2 at 4, 11.
21                                       IV. CONCLUSION
22          The Court certifies the proposed class, grants preliminary approval of the revised
23 settlement agreement, and approves the proposed method of notice. The Court also
24 approves the proposed class counsel and class representatives.
25          Class counsel must file a second revised proposed notice, claim form, and exclusion
26 form correcting the above deficiencies by January 12, 2015. The date of the preliminary
27 approval of the settlement will be deemed to be the date on which the Court issues an order
28 approving the proposed form of notice.
      Case No. 13-cv-00190 NC
      ORDER GRANTING CERTIFICATION                 21
      AND PRELIMINARY APPROVAL
      Case 2:16-cv-00237-JAK-GJS
              Case 3:13-cv-00190-NC
                                  Document
                                     Document
                                           114-2
                                               72 Filed
                                                  Filed 11/05/18
                                                        01/05/15 Page
                                                                 Page 34
                                                                      22 of
                                                                         of 54
                                                                            22 Page ID
                                           #:700


 1          Pllaintiffs’ mo
                          otion for fin
                                      nal approvaal, and any ssupplementtal filings inn support off the
 2 requesteed incentivee awards annd attorneys’ fees and ccosts, must be filed witthin 14 dayys of
 3 the date on which the
                     t notice iss disseminated to the cclass membeers as proviided in the
 4 settlemeent agreemeent. Class counsel
                                 c       musst file a suppplemental ddeclaration by March 330,
 5 2015, innforming thee Court of the
                                  t number of claims fforms, excluusion formss, and objecctions
 6 receivedd.
 7          Th
             he Court wiill hold a fin
                                     nal approvaal hearing oon April 1, 22015, at 1:000 p.m. in
 8 Courtrooom A, 15thh Floor, U.S
                                S. District Court,
                                            C      450 G
                                                       Golden Gatee Avenue, S
                                                                            San Francissco,
 9 Californnia.
100         IT
             T IS SO OR
                      RDERED.
111         Date: January
                        y 5, 2015                        ________________________ _____
                                                         Nathhanael M. CCousins
122                                                      Unitted States M
                                                                        Magistrate JJudge
133
144
155
166
177
188
199
200
211
222
233
244
255
266
277
288
       Case No. 13-cv-0019
                         90 NC
       ORDER R GRANTING CERTIFICATION                  22
       AND PRRELIMINAR   RY APPROV
                                 VAL
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page351of
                                                                          of54
                                                                             13 Page ID
                                          #:701



 1    YOLANDA HUANG, SBN 104543
      P.O. Box 5475
 2    Berkeley, CA 94705
      Tel: (510) 329-2140/ Fax: (510) 580-9410
 3
 4    DAN SIEGEL SBN 56400
      ANNE WEILLS SBN 139845
 5
      SIEGEL & YEE
 6    499 14th Street, Suite 300
      Oakland, CA 94612
 7
      Tel: (510) 839-1200/ Fax: (510) 444-6698
 8
      Attorneys for Plaintiffs
 9
      STEVEN ANGELL, et al. and on
10    behalf of the proposed class
11
12                                                UNITED STATES DISTRICT COURT

13                                           NORTHERN DISTRICT OF CALIFORNIA
14
15    STEVEN ANGELL, MILES AVERY,                               Case No. C13-0190 NC
      MOLLY BATCHELDER, SRI LOUISE also
16    known as Louise Coles, CICILY COOPER,
17    SHAREEF ELFIKI, THEODORE
      HEXTOR, LINDSAY WEBER, individually                       SETTLEMENT AGREEMENT
18    and on behalf of others similarly situated,
19
                                          Plaintiffs,
20                            vs.

21    CITY OF OAKLAND, COUNTY OF
22    ALAMEDA, HOWARD JORDAN,
      JEFFREY ISRAEL, ERIC BRESHEARS,
23    RON YELDER, DARREN ALLISON,
      STEVE TULL, EDWARD TRACEY,
24
      ANTHONY RACHAL, SEAN WHENT,
25    GREGORY J. AHERN, BRETT KETELES,
      CARLA KENNEDY, DAVID BRADY,
26
      GREGORY L. MORGADO, KERRY
27    JACKSON, DOES 1-250,
28                                         Defendants.

      Angell, et al. v. City of Oakland, et al.
                                                                                Page 1 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page362of
                                                                          of54
                                                                             13 Page ID
                                          #:702



 1
 2                                                SETTLEMENT AGREEMENT
 3
                 Plaintiffs STEVEN ANGELL, MILES AVERY, MOLLY BATCHELDER, SRI
 4
      LOUISE AKA LOUISE COLES, CICILY COOPER, SHAREEF ELFIKI, THEODORE
 5
      HEXTOR, LINDSAY WEBER, on behalf of themselves and the class; Defendants CITY OF
 6
      OAKLAND, HOWARD JORDAN, JEFFREY ISRAEL, ERIC BRESHEARS, RON
 7
      YELDER, DARREN ALLISON, STEVE TULL, EDWARD TRACEY, ANTHONY
 8
      RACHAL, SEAN WHENT (hereinafter “OAKLAND DEFENDANTS”); and Defendants
 9
      COUNTY OF ALAMEDA, GREGORY J. AHERN, BRETT KETELES, CARLA
10    KENNEDY, DAVID BRADY, GREGORY L. MORGADO, and KERRY JACKSON,
11    (hereinafter “COUNTY DEFENDANTS”); by and through their respective counsel, agree
12    and stipulate as follows:
13                                                   I. THE LITIGATION
14               On January 14, 2013, Plaintiffs filed a class action complaint against the City of
15    Oakland and a number of Oakland police officers, and against the County of Alameda, its
16    Sheriff, and senior deputies of the Sheriff’s Office, asserting violations of their First, Fourth,
17    and Fourteenth Amendment rights, and their rights under California state law, arising from a
18    mass arrest which occurred on January 28, 2012. Approximately 360 Class Members were
19    engaged in a march and demonstration protesting the economic inequalities and the financial
20    disparities between the 99% and the 1%. Three hundred and sixty (360) Class Members were
21    arrested on Broadway between 23rd and 24th Streets in Oakland. Plaintiffs allege that the
22    arrests were conducted without a dispersal order first having been given at that location or an
23    opportunity to disperse. Plaintiffs allege that the mass arrests were violations of Oakland’s
24    own Crowd Control Policies in addition to being violations of federal and state constitutional
25    protections and state laws. Defendants deny the allegations.
26               Following the arrests by the Oakland Police, class members were handcuffed, detained
27    on the streets, placed in the custody of the Alameda County Sheriff’s Office, and transported
28    to Alameda County jails, where, they contend, they were held for between 12 and 80 hours

      Angell, et al. v. City of Oakland, et al.
                                                                               Page 2 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page373of
                                                                          of54
                                                                             13 Page ID
                                          #:703



 1    before being cited and released for failure to disperse in violation of California Penal Code §
      409, a misdemeanor. Plaintiffs contend the booking and detention violated California state
 2
      law providing for the citation and release of misdemeanor arrestees, as well as the First,
 3
      Fourth and Fourteenth Amendments to the United States Constitution. Plaintiffs also contend
 4
      that while on the street and during transport, they were painfully restrained by plastic
 5
      handcuffs, and not given access to toilet facilities. They further contend that they were held
 6
      in severely overcrowded and unsanitary holding cells that were cold, lacked adequate seating,
 7
      had no beds or bedding, and lacked telephones. While held in jail, Class Members were
 8
      unable to contact family or friends, many for up to 24 hours rather than the three hours
 9
      required by Penal Code §851.5. Defendants deny these allegations.
10
                 Plaintiffs requested monetary damages, attorneys’ fees and costs, an injunction to
11
      prevent defendants from continuing to violate Plaintiffs’ rights, and an order requiring
12
      Defendants to seal and destroy all records derived from this arrest. (Class Action Complaint,
13
      Dkt. # 1.)
14
                 While this case was pending, the case of Spalding v. City of Oakland, C11-02867,
15
      resolved. The Spalding case was also a class action arising out of mass arrest involving the
16
      City of Oakland and the County of Alameda Sheriff. Part of the resolution of Spalding
17
      included injunctive relief primarily on the application of Cite/Release and Booking
18
      Procedures that will be applied in multiple simultaneous arrest situations, which addressed
19
      and resolved the injunctive relief issues raised in plaintiffs’ complaint. The resolutions
20
      included amendment of the Oakland Police Department’s Crowd Control and Crowd
21
      Management Policy, adopted on October 4, 2013.1
22
23    1
        VIII. CITE/RELEASE AND BOOKING PROCEDURES
      A. Individuals arrested for minor offenses may be cited and released in compliance with Penal Code §853.6
24    and Department General Order M-7, CITATIONS FOR ADULT MISDEMEANORS, Part III, A-N.
25    B. When it is impractical to cite arrestees at or near the site of the demonstration because of a substantial risk
      that this procedure would allow the unlawful activity to continue or because of specific geographic factors,
26    officers may cite and release arrestees from temporary processing stations or police facilities as near the site of
      the arrest as possible. While detained during the citation and release process, arrestees shall have reasonable
27    access to toilet facilities and to appropriate medical attention.
      C. No fingerprinting will be done as part of the citation and release process. Arrestees may be instructed to
28    appear for booking prior to or after arraignment.
                 OPD Training Bulletin III-G, CROWD CONTROL AND CROWD MANAGEMENT POLICY (Rev. 28 Oct 05),

      Angell, et al. v. City of Oakland, et al.
                                                                                        Page 3 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page384of
                                                                          of54
                                                                             13 Page ID
                                          #:704



 1               On May 17, 2013, the Alameda County Sheriff’s Office also adopted a mass arrest
      policy, which resolved plaintiffs’ injunctive relief requests with regard to Alameda County
 2
      jails and booking policies.2
 3
                 The Parties engaged in preliminary discovery including written discovery and
 4
      depositions of all named Plaintiffs and five Sheriff’s personnel. The Parties then agreed to
 5
      stay discovery and litigation and engage in settlement discussions. Between January 2014
 6
      and the present, the Parties have participated in four all day and two part day settlement
 7
      conferences and a number of telephonic conferences with Magistrate Judge Laurel Beeler. In
 8
      addition, there have been numerous communications between the Parties. As a result of these
 9
      extensive settlement negotiations, and with Judge Beeler’s assistance, the Parties have now
10
      agreed on a complete settlement of this Litigation, the terms of which are set forth below.
11
                 As part of the Settlement Process, the parties agreed to hold Plaintiffs’ motion for class
12
      certification in abeyance. Said motion for class certification is filed as a companion motion
13
      to Plaintiffs’ motion for preliminary approval of this settlement.
14
                                       II. The Settlement Agreement and Terms of Stipulation
15
                 A. Definitions
16
                 “Effective Date” shall be when the Judgment has become Final as defined below.
17
                 “Final” means the date on which the Court has entered the Judgment, following
18
      submission of this Settlement Agreement and the Final Approval Motion to the Court.
19
                 “Preliminary Approval Motion” means a motion filed with the Court requesting that
20
      the Court consider and preliminarily approve the Settlement Agreement.
21
                 “Final Approval Motion” shall mean a motion filed with the Court requesting that the
22
      Court consider and, if it finds the settlement to be fair and reasonable, finally approve the
23
      Settlement Agreement.
24
25
      2
26     ACSO Detentions & Correction Policy 11.65 states where 25 or more individuals are arrested for citable
      offenses, while participating in “planned gatherings for the purpose of exercising rights protected by the First
27    Amendment,” these individuals with identification are not fingerprinted and booked. Instead, a warrant check
      will be conducted “within thirty (30) minutes after the arrestee has been identified” (11.65 (F)6) and when
28    groups of ten (10) arrestees have been cleared of warrants, “each will be issued a citation and notice to appear
      and they and their property will be transferred to the release section of the facility and released.” (11.65 (F)7).

      Angell, et al. v. City of Oakland, et al.
                                                                                         Page 4 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page395of
                                                                          of54
                                                                             13 Page ID
                                          #:705



 1               “Final Approval Hearing” means the hearing to be held by the Court to consider and
      determine whether the proposed Settlement of the Litigation as contained in this Stipulation
 2
      should be approved as fair, reasonable, and adequate, and whether the Judgment should be
 3
      entered.
 4
                 “Judgment” means the Final Judgment and Order of Dismissal with Prejudice, to be
 5
      rendered by the Court.
 6
                 “Approved Claim” means a claim submitted no later than the Bar Date by a Class
 7
      Member other than a Representative Plaintiff which is approved by Plaintiffs’ counsel.
 8
                 “Bar Date” means that date specified herein by which Claim Forms submitted by Class
 9
      Members must be delivered or postmarked in order to be considered for payment
10
      pursuant to the terms of the Settlement described in this Stipulation.
11
                 “Class” means the approximately 360 people who were arrested in the mass arrest on
12
      Broadway between 23rd and 24th Streets in Oakland on January 28, 2012, and who were
13
      never charged with any crime related to this arrest.”3
14
                 “Class Members” means all persons within or encompassed by the definition of the
15
      Class.
16
                 “Class Representatives” or “Plaintiffs” means STEVEN ANGELL, MILES AVERY,
17
      MOLLY BATCHELDER, SRI LOUISE AKA LOUISE COLES, CICILY COOPER,
18
      SHAREEF ELFIKI, THEODORE HEXTOR, and LINDSAY WEBER.
19
                 “Claimants” means Class Members who actually file claims pursuant to the procedures
20
      set forth in the Court’s Preliminary Approval Order. This will specifically exclude all Class
21
      Members who opt-out of the class action.
22
                 “Class Notice of Settlement Agreement” means the written notice, together with the
23
      Publication Notice, which shall include the general terms of the Settlement Agreement and
24
      the date of the Final Approval Hearing. The Class Notice of Settlement shall conform to all
25
      applicable requirements of the Federal Rules of Civil Procedure, due process, any other
26
      applicable law, and shall otherwise be in the manner and form approved by the Court.
27
      3
28      Three Hundred and sixty (360) is the number of arrestees confirmed through discovery and for this
      reason varies slightly from the number pled in the complaint.
      Angell, et al. v. City of Oakland, et al.
                                                                              Page 5 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page406of
                                                                          of54
                                                                             13 Page ID
                                          #:706



 1               “Claim Form” means that form which Class Members must submit in order to
      qualify to participate in the settlement described in this Stipulation.
 2
                 “The Parties” means the parties to this settlement agreement, who are the Plaintiffs,
 3
      the Class, the Oakland Defendants, and the County Defendants, defined above.
 4
                 “Court” means the United States District Court for the Northern District of California.
 5
                 “Class Counsel” or “Plaintiffs’ Counsel” means the class counsel named in Plaintiff’s
 6
      pending motion for class certification, Dan Siegel and Yolanda Huang, or as the Court’s
 7
      Order for Class Certification designates.
 8
                 “Lead Counsel for Plaintiffs” means Yolanda Huang.
 9
                 “Class Settlement Fund” means the sum to be paid by the Defendants, totaling
10
      $1,360,000, not subject to reversion, which will be funded and distributed as further
11
      described in this Agreement.
12
                 B. Monetary Settlement
13
                 In consideration of the Release set forth in section II.G. of this Stipulation and the
14
      entry of Judgment on the claims of all Class Members, the Defendants CITY OF OAKLAND
15
      and COUNTY OF ALAMEDA will jointly pay the sum of $1,360,000 within fifteen (15)
16
      days of the Effective Date of this settlement. Said payment shall include all attorneys’ fees
17
      and costs of administering the class settlement and shall be made payable to Yolanda Huang,
18
      Attorney Client Trust Account, to be distributed to the Class Representatives, Claimants, and
19
      Class Counsel by that office as follows:
20
                 The eight Class Representatives shall each receive $9,000, or such amount as the
21
      Court approves;
22
                 Class Counsels shall receive $350,000 for attorneys’ fees and costs, including all costs
23
      associated with the administration of the Class Settlement Fund, transmittal and publication
24
      of the Class Notice of Settlement Agreement and Claim Forms, review and approval of Claim
25
      Forms, and payment of Approved Claims, or such sum as the Court approves.
26
                 Those Claimants who have submitted Approved Claims shall each receive an equal
27
      part of $1,360,000 after attorneys’ fees and costs and the Class Representatives’ distribution
28
      have been deducted.

      Angell, et al. v. City of Oakland, et al.
                                                                                Page 6 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page417of
                                                                          of54
                                                                             13 Page ID
                                          #:707



 1               In the event that any check to a Claimant who submits an approved claim is
      undeliverable or is uncashed 180 days after it is placed in the mail to that Claimant the funds
 2
      thus unclaimed shall be turned over to Families With a Future, a project sponsored by Legal
 3
      Services for Prisoners with Children, a non-profit based in San Francisco (EIN: XX-XXXXXXX).
 4
                 C. Non-Monetary Settlement
 5
      1. Sealing and Destruction of Arrest Records
 6
                 The Parties stipulate to the following and seek the Court's order granting such relief as
 7
      of the Effective Date:
 8
                 a. All arrest records, police reports, investigative reports, booking information, online
 9
      data, or any other documentation or information pertaining to the arrests of the Plaintiffs and
10
      Claimants who have submitted Approved Claims in the possession of the Oakland
11
      Defendants and County Defendants shall be sealed and destroyed.
12
                 b. The Parties stipulate that the relief shall be the equivalent of a determination of
13
      factual innocence pursuant to California Penal Code § 851.8, and that the procedural
14
      requirements of that statute shall be waived, including any time deadlines and notice to the
15
      District Attorney.
16
                 c. The Court shall issue an Order in the names of all of the Plaintiffs and Claimants
17
      who have submitted Approved Claims, stating that it is the determination of the Court,
18
      pursuant to the stipulation of the Oakland Defendants (the arresting agency), that the
19
      Plaintiffs and Claimants are factually innocent of the charges for which they were arrested
20
      and that they are thereby exonerated. Thereafter, the arrest shall be deemed not to have
21
      occurred and the person may answer accordingly any question relating to its
22
      occurrence. (See Penal Code § 851.8, subd. (f).)
23
                 d. Destruction of records of arrest pursuant to the Court's order shall be accomplished
24
      by permanent obliteration of all entries or notations upon the records pertaining to the arrest,
25
      and the record shall be prepared again so that it appears that the arrest never occurred.
26
      However, where the only entries on the record pertain to the arrest and the record can be
27
      destroyed without necessarily affecting the destruction of other records, the document
28
      constituting the record shall be physically destroyed. (See Penal Code § 851.8, subd. (j).)

      Angell, et al. v. City of Oakland, et al.
                                                                                Page 7 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page428of
                                                                          of54
                                                                             13 Page ID
                                          #:708



 1               e. Plaintiffs arrested for felonies which were never charged will be determined to have
      met the requirements of Penal Code § 299, and will be eligible to have their California State
 2
      DNA profile expunged and their DNA sample withdrawn.
 3
                 f. Defendants will provide a copy of the Court order to the California Department of
 4
      Justice, along with a list of Plaintiffs and of all Claimants who have filed timely Claim
 5
      Forms, and advise said agency of the fact that the records of their January 28, 2012 arrests
 6
      have been rendered obsolete on the basis of a finding of factual innocence pursuant to Penal
 7
      Code § 851.8, which shall include expungement of all DNA profiles obtained and withdrawal
 8
      of all DNA samples.
 9
                 D. Preliminary Approval
10
                 As soon as possible, and in no event more than ten (10) days after execution of this
11
      Stipulation, the Parties shall jointly submit the Stipulation together with its Exhibits to the
12
      Court and shall jointly apply for entry of a Preliminary Approval Order substantially in the
13
      form set forth in Exhibit C, requesting, inter alia, the preliminary approval of the Settlement
14
      set forth in this Stipulation, and approval/ dissemination of the Class Notice of the Settlement
15
      and the proposed Claim Form. Plaintiffs shall also concurrently file a motion for class
16
      certification, and defendants shall file a notice of non-opposition to said motion, including
17
      Plaintiffs’ request that the Class Notice and right to be excluded from the class be sent in
18
      combination with the notice of settlement.
19
                 Within forty (40) days after the Court has issued its order giving preliminary approval
20
      of the terms and conditions of this settlement, Defendant Alameda County shall formalize its
21
      approval of this settlement through a public Board Resolution and Defendant City of Oakland
22
      shall formalize tis approval of this settlement through a City Council Resolution.
23
                 Within ten (10) days after receipt of a copy of Defendant Alameda County’s formal
24
      approval of this settlement through a public Board Resolution, counsel for plaintiffs shall
25
      submit to the Court a stipulation and proposed order dismissing, with prejudice, Defendants
26
      GREGORY J. AHERN, BRETT KETELES, CARLA KENNEDY, DAVID BRADY,
27
      GREGORY L. MORGADO, and KERRY JACKSON. Within ten (10) days after receipt of a
28
      copy of Defendant City of Oakland’s City Council Resolution approving this settlement,

      Angell, et al. v. City of Oakland, et al.
                                                                              Page 8 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NC
                                 Document
                                   Document
                                          114-2
                                             87-1Filed
                                                   Filed
                                                       11/05/18
                                                         04/07/15Page
                                                                  Page439of
                                                                          of54
                                                                             13 Page ID
                                          #:709



 1    counsel for Plaintiffs shall submit to the Court a stipulation and proposed order dismissing,
      with prejudice, Defendants HOWARD JORDAN, JEFFREY ISRAEL, ERIC BRESHEARS,
 2
      RON YELDER, DARREN ALLISON, STEVE TULL, EDWARD TRACEY, ANTHONY
 3
      RACHAL, and SEAN WHENT.
 4
                 In exchange for said dismissal, said individual Defendants hereby waive all rights to
 5
      recover costs or fees in connection with this lawsuit, as well as any tort claims they may have
 6
      against Plaintiffs or their counsel arising out of the prosecution of this action, and agree to the
 7
      Waiver and Covenant Not to Sue contained herein in paragraph H.
 8
                 E. Class Notice of the Settlement and Claim Form
 9
                 No later than 10 days after this Court’s Preliminary Approval of this Settlement,
10
      Plaintiffs shall disseminate the Notice of Settlement Agreement by mailing the Notice to each
11
      class member’s last known mailing address, posting the Notice on the Class Action website,
12
      and disseminating information regarding the Settlement Agreement on social media. The
13
      Class Members shall have 60 days to opt out or file a Claim Form, or to object to the
14
      Settlement Agreement following the procedure set forth in the Notice. For all class members
15
      who fail to respond within 45 days of the mailing of the Notice, Plaintiffs shall make every
16
      effort to contact said class members through direct contact (phone, email, Facebook, Twitter).
17
                 F. Final Approval
18
                 A Final Approval Hearing shall be set no less than 45 days after the Court issues its
19
      Preliminary Approval Order. The parties jointly request that, at the Final Approval Hearing,
20
      the Court approve the settlement of the Litigation and enter Judgment in a form substantially
21
      similar to that attached hereto as Exhibit D.
22
                 G. Releases and Bar Order
23
                 1. Upon the Effective Date, as defined above, the Plaintiffs and Claimants shall be
24
      deemed to have, and shall have, fully, finally, and forever waived, released, relinquished,
25
      discharged, and dismissed all claims against the Defendants, their agents, and their employees
26
      arising from the events alleged in Plaintiffs’ Complaint.
27
                 2. Upon the Effective Date, the Plaintiffs and Class Members, except those who opt
28
      out of the Settlement, shall be forever barred and enjoined from commencing, instituting,

      Angell, et al. v. City of Oakland, et al.
                                                                              Page 9 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NCDocument
                                    Document
                                           114-2
                                              87-1 Filed
                                                    Filed11/05/18
                                                          04/07/15 Page
                                                                    Page44
                                                                         10ofof54
                                                                                13 Page ID
                                           #:710



 1    prosecuting or continuing to prosecute any action or other proceeding in any court of law or
      equity, arbitration tribunal, or administrative forum, asserting any claims against the
 2
      Defendants, their agents, and their employees arising from the events alleged in Plaintiffs’
 3
      Complaint.
 4
                 3. Upon the Effective Date, each of the Defendants shall be deemed to have, and by
 5
      operation of the Judgment shall have, fully, finally, and forever released, relinquished, and
 6
      discharged Plaintiffs and Plaintiffs' Counsel from all claims (including Unknown Claims)
 7
      arising out of, relating to, or in connection with the institution, prosecution, assertion,
 8
      settlement, or resolution of the Litigation or the determination regarding approval or
 9
      disapproval of any claim submitted.
10
11
                 H. Waiver and Covenant Not to Sue
12
                 Upon the Effective Date, each of the Defendants shall be deemed to have, and shall
13
      have, fully, finally, and forever waived, released, and relinquished any claim for malicious
14
      prosecution in connection with the Litigation. Each such Defendant covenants that he or she
15
      will not institute any claim, lawsuit, arbitration, or proceeding of any nature against Plaintiffs,
16
      any Class Member, or Plaintiffs' Counsel for any act or omission in connection with this
17
      Litigation.
18
                 I. Conditions of Settlement, Effect of Disapproval
19
                 This Settlement is subject to the following conditions:
20
                 1. This Settlement is subject to the approval of the Court as provided in Federal Rules
21
      of Civil Procedure Rule 23(e).
22
                 2. If the Stipulation is not approved by the Court, or otherwise fails to become
23
      effective in accordance with its terms and provisions, the terms and provisions of this
24
      Stipulation, with the exception of this section, shall have no further force and effect with
25
      respect to the Parties and neither this Stipulation nor any submission by any party in
26
      connection with the Motion(s) for Preliminary or Final Approval or Appeal therefrom, or any
27
      related motions or proceedings, may be used in this Litigation or in any other proceeding for
28
      any purpose, and any judgment or order entered by the Court in accordance with the terms of

      Angell, et al. v. City of Oakland, et al.
                                                                               Page 10 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NCDocument
                                    Document
                                           114-2
                                              87-1 Filed
                                                    Filed11/05/18
                                                          04/07/15 Page
                                                                    Page45
                                                                         11ofof54
                                                                                13 Page ID
                                           #:711



 1    this Stipulation shall be treated as vacated, nunc pro tunc.
                 J. Miscellaneous Provisions
 2
                 1. The Parties (a) acknowledge that it is their intent to consummate the Settlement set
 3
      forth in this Stipulation, and (b) agree to cooperate to the extent reasonably necessary to
 4
      effectuate and implement all terms and conditions of the Stipulation and to exercise their best
 5
      efforts to accomplish and effectuate the terms and conditions of the Stipulation.
 6
                 2. The Parties intend this settlement to be a final and complete resolution of all
 7
      disputes between them with respect to the Litigation. The settlement comprises claims, which
 8
      are contested, and shall not be deemed an admission by any Party as to the merits of any
 9
      claim or defense. The Parties agree that the terms of the settlement were negotiated in
10
      good faith by the Parties, and reflect a settlement that was reached voluntarily after
11
      consultation with competent legal counsel and with the assistance of Judge Beeler.
12
                 3. All of the exhibits to this Stipulation are material and integral parts hereof and are
13
      fully incorporated herein by this reference.
14
                 4. The Stipulation and the exhibits attached hereto constitute the entire agreement
15
      among the parties hereto and no representations, warranties, or inducements have been made
16
      to any party concerning the Stipulation or its exhibits other than the representations,
17
      warranties, and covenants contained and memorialized in such documents.
18
                 5. This Stipulation may be amended or modified only by a written instrument signed
19
      by or on behalf of all Parties. Lead Counsel for Plaintiffs, on behalf of the Class, is expressly
20
      authorized by the Plaintiffs to take all appropriate action required or permitted to be taken by
21
      the Class pursuant to the Stipulation to effectuate its terms, and also is expressly authorized to
22
      enter into any modifications or amendments to the Stipulation on behalf of the Class which
23
      she deems appropriate.
24
                 6. Each attorney or other person executing the Stipulation or any of its exhibits on
25
      behalf of any Party hereto hereby warrants that such person has the full authority to do so.
26
                 7. The Stipulation shall be binding upon, and inure to the benefit of, the successors
27
      and assigns of the Parties hereto.
28
                 8. This Settlement Agreement was drafted with substantial review and input by all

      Angell, et al. v. City of Oakland, et al.
                                                                                Page 11 of 13
      Settlement Agreement
Case 2:16-cv-00237-JAK-GJS
        Case 3:13-cv-00190-NCDocument
                               Document
                                      114-2
                                         87-1 Filed
                                               Filed11/05/18
                                                     04/07/15 Page
                                                               Page46
                                                                    12ofof54
                                                                           13 Page ID
                                      #:712
     Case 2:16-cv-00237-JAK-GJS
             Case 3:13-cv-00190-NCDocument
                                    Document
                                           114-2
                                              87-1 Filed
                                                    Filed11/05/18
                                                          04/07/15 Page
                                                                    Page47
                                                                         13ofof54
                                                                                13 Page ID
                                           #:713



 1    DATED: Dec. 3, 2014                         YOLANDA HUANG, ESQ.

 2
 3
                                                      By: /s/ Yolanda Huang
 4
                                                      YOLANDA HUANG, ESQ.
 5                                                    Attorneys for Plaintiffs
 6                                                    STEVEN ANGELL, MILES AVERY, MOLLY
                                                      BATCHELDER, SRI LOUISE also known as
 7
                                                      Louise Coles, CICILY COOPER, SHAREEF
 8                                                    ELFIKI, THEODORE HEXTOR, LINDSAY
                                                      WEBER
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Angell, et al. v. City of Oakland, et al.
                                                                           Page 13 of 13
      Settlement Agreement
     Case 2:16-cv-00237-JAK-GJS
               Case 3:13-cv-00190-NC
                                  Document
                                      Document
                                           114-287 Filed
                                                     Filed11/05/18
                                                           04/07/15 Page
                                                                     Page481 of
                                                                             of 54
                                                                                4 Page ID
                                           #:714



 1
                                                  UNITED STATES DISTRICT COURT
 2
                                             NORTHERN DISTRICT OF CALIFORNIA
 3
 4
      STEVEN ANGELL, MILES AVERY,                                  Case No. C13-0190 NC
 5    MOLLY BATCHELDER, SRI LOUISE
 6    AKA LOUISE COLES, CICILY COOPER,
      SHAREEF ELFIKI, THEODORE
 7    HEXTOR, and LINDSAY WEBER,                                   FINAL ORDER AND JUDGMENT
 8    individually and on behalf of others similarly
      situated,
 9
                                          Plaintiffs,
10                            vs.
11
      CITY OF OAKLAND, COUNTY OF
12    ALAMEDA, HOWARD JORDAN,
      JEFFREY ISRAEL, ERIC BRESHEARS,
13
      RON YELDER, DARREN ALLISON,
14    STEVE TULL, EDWARD TRACEY,
      ANTHONY RACHAL, SEAN WHENT,
15
      GREGORY J. AHERN, BRETT KETELES,
16    CARLA KENNEDY, DAVID BRADY,
      GREGORY L. MORGADO, KERRY
17
      JACKSON, DOES 1-250,
18
                                             Defendants.
19
20
                                                            1. INTRODUCTION
21
                 All Parties have stipulated to settlement in the above entitled case. The Settlement
22
23     Agreement was signed October 8, 2014 and filed with the court, and then subsequently
24
       amended. All parties have executed the amended settlement, which was filed with the Court
25
       on December 3, 2014. The Court granted preliminary approval, the Class was notified of the
26
27     settlement as provided in the Court’s preliminary approval order, and a Fairness Hearing was
28     held where the opportunity for objections was allowed. The Class Members had previously

                                                                                              Page 1 of 4
      Angell, et al. v. City of Oakland, et al.
      [Proposed} Final Order
     Case 2:16-cv-00237-JAK-GJS
               Case 3:13-cv-00190-NC
                                  Document
                                      Document
                                           114-287 Filed
                                                     Filed11/05/18
                                                           04/07/15 Page
                                                                     Page492 of
                                                                             of 54
                                                                                4 Page ID
                                           #:715



 1
       been provided notice of the litigation and an opportunity to exclude themselves from the

 2     Class. (See Docket Nos. 62, 63, 66, 68, 69, 70, 72, 73, & 74.) Pursuant to Federal Rules of
 3
       Civil Procedure 23(e), and in accordance with the Settlement Agreement, the Court finds the
 4
       settlement, the stipulated attorney’s fees and costs, and the incentive award to the named
 5
 6     plaintiffs, to be fair, reasonable and adequate. Accordingly, pursuant to the stipulation of the
 7
       Parties, and good cause appearing,
 8
                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 9
10     1. This Final Order and Judgment incorporates by reference in the Settlement Agreement,
11           which is attached hereto as Exhibit A and Incorporated by reference herein, and all
12
             capitalized terms used herein that also appear in the Settlement Agreement have the
13
14           meanings set forth in the Settlement Agreement.
15     2. The Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331
16
             and 1343(a)(3), (4). The court has personal jurisdiction over the Class Representatives,
17
18           Defendants and the Class.

19     3. The Class Notice of the proposed settlement (in the printer ready form attached as
20
             Attachments # 2 to Document 70 and incorporated by reference herein) constituted the
21
22           best notice practicable under the circumstances and was reasonably calculated to apprise

23           the Class Members of the Settlement and the release of rights contained in the Settlement
24
             Agreement (Exhibit A hereto.) Pursuant to, and in accordance with, Rule 23 of the
25
             Federal Rules of Civil Procedure, the Court hereby finds that the Notice Provided
26
27           members of the Class due and adequate notice of the Settlement, these proceedings and
28
             the rights of the Class Members to object to the Settlement.
                                                                                            Page 2 of 4
      Angell, et al. v. City of Oakland, et al.
      [Proposed} Final Order
     Case 2:16-cv-00237-JAK-GJS
               Case 3:13-cv-00190-NC
                                  Document
                                      Document
                                           114-287 Filed
                                                     Filed11/05/18
                                                           04/07/15 Page
                                                                     Page503 of
                                                                             of 54
                                                                                4 Page ID
                                           #:716



 1
       4. Pursuant to Rule 23, this Court hereby approves the Settlement as set forth in the

 2           Settlement Agreement, and finds that the Settlement is in all respects fair, reasonable and
 3
             adequate to the Class Members. Accordingly, the Settlement shall be consummated in
 4
             accordance with the terms and provisions of the Settlement Agreement (Exhibit A), the
 5
 6           terms of which are incorporated by reference into this Final Order and Judgment.
 7
       5. Within Fifteen (15) days of the date of this Order, the Defendants shall pay the sum of
 8
             $1,360,000, to Class Counsel for distribution to the Approved Claimants, Class
 9
10           Representatives, and Class Counsel, as provided in the Settlement Agreement.
11     6. The Court finds that the payments to the Class Representatives provided in the
12
             Settlement Agreement are not unduly preferential, and the amounts are justified based on
13
14           the burdens and responsibilities carried by the Class Representatives in commencing and
15           prosecuting the Litigation, including the notoriety attendant on pursuit of the Litigation
16
             and the amount of time and effort involved, including communicating with class
17
18           members regarding the Settlement Agreement and responding to direct queries and

19           questions from class members.
20
       7. The Court approves the payment to Class Counsel for attorneys fees and costs as
21
22           provided in the Settlement Agreement, and finds that the stipulated attorneys fees and

23           costs payment was the product of arms-length and good faith negotiations supervised by
24
             Magistrate Judge Beeler, takes into consideration the level of experience, legal expertise,
25
             efficiency of Class Counsel and all other relevant factors.
26
27     8. Pursuant to the Settlement Agreement, the Court will issue a separate order in the names
28
             of the Approved Claimants, stating that it is the determination of the Court, pursuant to
                                                                                              Page 3 of 4
      Angell, et al. v. City of Oakland, et al.
      [Proposed} Final Order
     Case 2:16-cv-00237-JAK-GJS
               Case 3:13-cv-00190-NC
                                  Document
                                      Document
                                           114-287 Filed
                                                     Filed11/05/18
                                                           04/07/15 Page
                                                                     Page514 of
                                                                             of 54
                                                                                4 Page ID
                                           #:717



 1
             stipulation of the Oakland defendants, that the Approved Claimants are factually

 2           innocent of all charges for which they were arrested and that they are hereby exonerated;
 3
             and providing that the Oakland Police Department and the Alameda County Sheriff’s
 4
             Office shall seal and destroy all arrest records, police reports, investigative reports,
 5
 6           booking information, on line data, or any other documentation or information in
 7
             possession pertaining to said arrests. [Exhibit A, §C (1)(a) thru §C (1)(d), page 7.] And
 8
             the DNA samples taken from those charged with felonies shall be withdrawn and the
 9
10           samples destroyed. [Exhibit A, §C(1)(e-f), p. 8]
11               IT IS SO ORDERED
12
       Dated: April 7, 2015
                                                                         ISTRIC
                                                                     ES D
13
                                                                    T          TC
14                                                                TA




                                                                                         O
                                                              S




                                                                                          U
                                                            ED




15




                                                                                           RT
                                                           ___________________________________
                                                        UNIT




                                                                                   TEDCOUSINS
16                                                                    GRAN
                                                           HON. NATHANAEL
                                                           UNITED STATES DISTRICT COURT



                                                                                                 R NIA
17                                                         MAGISTRATE JUDGE
                                                                                             usins
                                                                                   ael M. Co
                                                         NO




18
                                                                        Na t h a n
                                                               J u d ge                          FO
                                                          RT




19
                                                                                             LI

                                                                 ER
                                                            H




                                                                                         A


20
                                                                      N                      C
                                                                          D IS T IC T   OF
21                                                                              R
22
23
24
25
26
27
28

                                                                                                      Page 4 of 4
      Angell, et al. v. City of Oakland, et al.
      [Proposed} Final Order
  Case 2:16-cv-00237-JAK-GJS Document 114-2 Filed 11/05/18 Page 52 of 54 Page ID
                                      #:718

                                            Avery, Michael 10/7/2018
                                            For Educational Use Only


Angell v. City of Oakland, 33 Trials Digest 18th 4 (2015)




              33 Trials Digest 18th 4, 2015 WL 4910581 (N.D.Cal.) (Verdict and Settlement Summary)



                                      Copyright (c) 2018 Thomson Reuters/West
                                      United States District Court, N.D. California.

                                                 Angell v. City of Oakland

TOPIC:
Synopsis: Occupy Oakland protesters allege civil rights violations

Case Type: Civil Rights & Constitutional Law; First Amendment; Civil Rights & Constitutional Law; Search & Seizure;
Civil Rights & Constitutional Law; Section 1983; Class Action

                                            DOCKET NUMBER: 3:13CV00190

STATE: California
COUNTY: Not Applicable

Related Court Documents:
Plaintiffs’ class action complaint: 2013 WL 363380

Settlement agreement: 2014 WL 9910458

Final order and judgment: 2015 WL 3794047

                                         Verdict/Judgment Date: April 07, 2015
JUDGE: Nathanael M. Cousins
ATTORNEYS:
Plaintiff: Yolanda Huang, Berkeley, CA; Daniel M. Siegel, Siegel & Yee, Oakland, CA; Anne Weill, Siegel & Yee, Oakland,
CA
Defendant (County of Alameda): Gregory J. Rockwell, Boornazian, Jensen & Garthe, Oakland, CA
Defendant (City of Oakland): William E. Simmons, Office of the City Attorney, Oakland, CA

SUMMARY:
Verdict/Judgment: Settlement

Verdict/Judgment Amount: $1,360,000


Range Amount: $1,000,000 - 1,999,999
$1,360,000 to plaintiff class from defendants City of Oakland and County of Alameda for damages

The settlement included $9,000 each for eight class representatives and $350,000 for attorney fees. The settlement also
included non-monetary relief, including the destruction of the arrest records and other records pertaining to the arrests of
plaintiffs and withdrawal of DNA samples.

Trial Type: Settlement


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       1
  Case 2:16-cv-00237-JAK-GJS Document 114-2 Filed 11/05/18 Page 53 of 54 Page ID
                                      #:719

                                             Avery, Michael 10/7/2018
                                             For Educational Use Only


Angell v. City of Oakland, 33 Trials Digest 18th 4 (2015)



FACTS/CONTENTIONS:
  According to court records: Plaintiffs Steven Angell, Miles Avery, Molly Batchelder, Sri Louise a/k/a Louise Coles, Cicily
  Cooper, Shareef Elfiki, Theodore Hector, and Lindsay Weber, on behalf of a class of similarly situated individuals,
  claimed that on Jan. 28, 2012, they participated in an ‘Occupy Oakland’ political protest demonstration to protest
  economic inequalities and injustice and the widespread foreclosures of homes in the city, among other things. Plaintiffs
  said that as they marched north on Telegraph Avenue, police officers began to attack the crowd by pushing, rushing in
  swinging batons, and discharging ‘flash-bang’ grenades and tear gas.
  Eventually, plaintiffs said, the class members were corralled and surrounded by police; plaintiffs claimed the officers
  forced them into a shrinking space, which created a melee and caused numerous injuries to class members. The police then
  arrested 400 to 500 people, plaintiff claimed without probable cause, allegedly for failure to disperse, although they were
  given no notice or opportunity to disperse.
  Plaintiffs claimed they were detained for hours while being forced to stand or sit in the street, handcuffed, denied access to
  toilet facilities and denied access to necessary medications. Plaintiffs also claimed they were treated poorly after they were
  taken to jail. Female class members were reportedly forced to take pregnancy tests; class members were reportedly held in
  over-crowded cells with inadequate facilities; and police offers reportedly encouraged other inmates to threaten, intimidate
  or attack class members. Class members claimed they were held for four days before release and claimed that even after
  the district attorney declined to file charges, they were transported back to jail and forced to surrender DNA samples.
  Plaintiffs claimed the actions taken by police were taken to deter class members from public protest and the exercise of
  free speech; plaintiffs also said officers’ actions violated the police department’s policies. Plaintiffs also claimed they
  should have been cited rather than arrested and said that some class members were ultimately released without booking or
  citations while others were released with citations.
  Plaintiffs alleged violation of the First, Fourth and Fourteenth Amendments pursuant to 42 U.S.C.A. Sec. 1983, false
  arrest and false imprisonment, violation of Cal. Civ. Code Sec. 51.7 and 52.1, violation of Article I Sec. 1 of the
  California Constitution and negligence against defendants City of Oakland, County of Alameda, Howard Jordan, Jeffrey
  Israel, Eric Breshears, Ron Yelder, Darren Allison, Steve Tull, Edward Tracey, Anthony Rachal, Sean Shent, Gregory J.
  Ahern, Brett Keteles, Carla Kennedy, David Brady, Gregory L. Morgado and Kerry Jackson.



CLAIMED INJURIES:
 Not reported.



CLAIMED DAMAGES:
 Not reported.


SETTLEMENT DISCUSSIONS:
Not reported.


COMMENTS:
According to court records: The complaint was filed Jan. 14, 2013.


Trials Digest, a Thomson Reuters/West business
JVR 1508110064

End of Document                                                    © 2018 Thomson Reuters. No claim to original U.S. Government Works.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
  Case 2:16-cv-00237-JAK-GJS Document 114-2 Filed 11/05/18 Page 54 of 54 Page ID
                                      #:720

                                           Avery, Michael 10/7/2018
                                           For Educational Use Only


Angell v. City of Oakland, 33 Trials Digest 18th 4 (2015)




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.   3
